                                                                        Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 1 of 64




                                                                 1 Daniel F. Fears, State Bar No. 110573
                                                                   dff@paynefears.com
                                                                 2 Andrew K. Haeffele, State Bar No. 258992
                                                                   akh@paynefears.com
                                                                 3 Leilani L. Jones, State Bar No. 298896
                                                                   llj@paynefears.com
                                                                 4 PAYNE & FEARS LLP
                                                                   4 Park Plaza, Suite 1100
                                                                 5 Irvine, California 92614
                                                                   Telephone: (949) 851-1100
                                                                 6 Facsimile: (949) 851-1212

                                                                 7 Attorneys for Defendant CVS PHARMACY, INC.

                                                                 8

                                                                 9                                UNITED STATES DISTRICT COURT

                                                                10                               NORTHERN DISTRICT OF CALIFORNIA

                                                                11
PAYNE & FEARS LLP




                                                                12 BEN SCHULTZ, an individual,                           Case No. 3:21-cv-5969
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13                  Plaintiff,                           [San Francisco County Superior Court, Case
                       ATTORNEYS AT LAW




                                                                                                                         Number CGC-21-592134]
                                               (949) 851-1100




                                                                14          v.

                                                                15 CVS PHARMACY, INC., a Rhode Island                    PETITION AND NOTICE OF REMOVAL
                                                                   corporation, and DOES 1 through 100,                  OF CIVIL ACTION UNDER 28 U.S.C. §§
                                                                16 inclusive,                                            1332 AND 1441

                                                                17                  Defendants.
                                                                                                                         Trial Date:       None Set
                                                                18

                                                                19
                                                                            TO THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
                                                                20
                                                                     DISTRICT OF CALIFORNIA, AND TO BEN SCHULTZ AND TO HIS COUNSEL OF
                                                                21
                                                                     RECORD:
                                                                22

                                                                23
                                                                            PLEASE TAKE NOTICE that Defendant CVS Pharmacy, Inc. (“Defendant” or “CVS”)
                                                                24
                                                                     hereby removes this action from the Superior Court of the State of California for the County of
                                                                25
                                                                     San Francisco to the United States District Court for the Northern District of California, on the
                                                                26
                                                                     following grounds:
                                                                27

                                                                28

                                                                                                                      -1-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                           Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 2 of 64




                                                                 1    I.      INTRODUCTION

                                                                 2            1.    This Court has jurisdiction over this action because complete diversity exists

                                                                 3 between Plaintiff Ben Schultz (“Plaintiff”) and CVS.

                                                                 4            2.    Plaintiff is a citizen of the State of California, and was a citizen at the time of the

                                                                 5 filing of his Complaint.

                                                                 6            3.    CVS Pharmacy, Inc. is now, and was at the time this action was commenced, a

                                                                 7 citizen of the State of Rhode Island within the meaning of 28 U.S.C. section 1332. At all material

                                                                 8 times, CVS Pharmacy, Inc. was a corporation organized under the laws of the State of Rhode

                                                                 9 Island, and at all material times CVS Pharmacy, Inc. has maintained its principal place of

                                                                10 business, including its corporate headquarters, in the State of Rhode Island.

                                                                11            4.    Plaintiff’s Complaint, on its face, contemplates a matter in controversy that exceeds
PAYNE & FEARS LLP




                                                                12 the sum or value of $75,000, exclusive of interest and costs.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13            5.    Pursuant to 28 U.S.C. section 1446(b), this case is being removed within thirty (30)
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 days of CVS’s receipt of a document (the “Complaint”) where diversity of citizenship is apparent.

                                                                15   II.      THE STATE COURT ACTION

                                                                16            6.    On or about May 24, 2021, Plaintiff filed an action against CVS titled “Ben Schultz,

                                                                17 an individual, Plaintiff v. CVS Pharmacy, Inc., a Rhode Island corporation and Does 1 through

                                                                18 100 inclusive, Defendants” in the Superior Court of the State of California, County of San

                                                                19 Francisco, Case No. CGC-21-592134 (the “State Court Action”).

                                                                20            7.    True and correct copies of the Summons and Complaint served on CVS are

                                                                21 attached hereto as Exhibit A.

                                                                22            8.    In his Complaint, Plaintiff alleges the following causes of action: (1) Failure to

                                                                23 Compensate for All Hours Worked; (2) Failure to Pay Minimum Wage; (3) Failure to Provide

                                                                24 Meal Periods; (4) Failure to Permit Inspection of Records; (5) Violation of San Francisco’s

                                                                25 Formula Retail Employee Rights Ordinances; (6) Unlawful Retaliation in Violation of Public

                                                                26 Policy; (7) Wrongful Termination in Violation of Public Policy; (8) Discrimination and

                                                                27 Harassment; (9) Failure to Prevent and Investigate Discrimination and Harassment; (10) Failure to

                                                                28 Provide Reasonable Accommodation; (11) Failure to Engage in Interactive Process; (12) Breach

                                                                                                                       -2-
                                                                            PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                        Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 3 of 64




                                                                 1 of Contract; (13) Breach of Implied Covenant of Good Faith and Fair Dealing; (14) Intentional

                                                                 2 Infliction of Emotional Distress; (15) Negligent Infliction of Emotional Distress; and (16) Unfair

                                                                 3 Business Practices.

                                                                 4            9.     On August 2, 2021, CVS timely filed an Answer to the Complaint. A true and

                                                                 5 correct copy of CVS’s Answer is attached hereto as Exhibit B.

                                                                 6            10.    The Summons, Complaint, and Answer constitute the pleadings, process, and

                                                                 7 orders served upon or by CVS in the State Court Action.

                                                                 8    III.    COMPLETE DIVERSITY EXISTS BETWEEN PLAINTIFF AND CVS

                                                                 9            11.    The Complaint, and each cause of action alleged therein, may be properly removed

                                                                10 on the basis of diversity jurisdiction, in that this is a civil action between citizens of different states

                                                                11 and the amount in controversy exceeds the sum of $75,000, exclusive of interest and costs. 28
PAYNE & FEARS LLP




                                                                12 U.S.C. § 1332.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13            A.     Plaintiff is a Citizen of the State of California
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14            12.    Plaintiff is now, and was at the time this action was commenced, a citizen of the

                                                                15 State of California, residing in Los Angeles County, within the meaning of U.S.C. § 1332(a) -- his

                                                                16 place of residence and domicile are, and were, located within the State of California. See Ex. A at

                                                                17 ¶ 1; see also Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001) (“A person’s

                                                                18 domicile is his permanent home, where he resides with the intention to remain or to which he

                                                                19 intends to return.”); Lew v. Moss, 797 F.2d 747, 751 (9th Cir. 1986) (explaining that residency

                                                                20 creates a rebuttable presumption of domicile for purposes of establishing diversity of citizenship).

                                                                21            13.    Upon information and belief, including the fact that Plaintiff resides in the State of

                                                                22 California and was employed by CVS in the State of California from 2015 to 2021f3, Plaintiff is,

                                                                23 and was at all relevant times, a citizen of the State of California. “[A]t the pleading stage,

                                                                24 allegations of jurisdictional fact need not be proven unless challenged.” NewGen, LLC v. Safe

                                                                25 Cig, LLC, 840 F.3d 606, 614 (9th Cir. 2016); Ehrman v. Cox Commc’ns, Inc., 932 F.3d 1223,

                                                                26 1227–28 (9th Cir. 2019).

                                                                27            B.     CVS Pharmacy, Inc. is a Citizen of the State of Rhode Island
                                                                28            14.    If a party is a corporation, it is a citizen of both its state of incorporation and the

                                                                                                                        -3-
                                                                             PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                        Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 4 of 64




                                                                 1 state where it has its principal place of business. 28 U.S.C. § 1332(c)(1); Hertz Corp. v. Friend,

                                                                 2 130 S. Ct. 1181, 1192 (2010).

                                                                 3           15.     CVS Pharmacy, Inc. is now, and was at all material times, a corporation organized

                                                                 4 under the laws of the State of Rhode Island, which at all material times has maintained its

                                                                 5 principal place of business, including its corporate headquarters, in the State of Rhode Island. CVS

                                                                 6 Pharmacy, Inc.’s principal place of business is in Woonsocket, Rhode Island. 28 U.S.C. §1332(c);

                                                                 7 Hertz Corp., 130 S. Ct. at 1192 (“[W]e conclude that the phrase ‘principal place of business’ refers

                                                                 8 to the place where the corporation’s high level officers direct, control, and coordinate the

                                                                 9 corporation’s activities”).

                                                                10           16.     CVS Pharmacy, Inc. is now, and was at all material times, headquartered in

                                                                11 Woonsocket, Rhode Island. CVS Pharmacy, Inc.’s officers and directors are employees whose
PAYNE & FEARS LLP




                                                                12 offices are located at its headquarters in Woonsocket, Rhode Island. CVS Pharmacy, Inc.’s high-
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 level officers direct, control, and coordinate the corporation’s operations from its headquarters in
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 Woonsocket, Rhode Island. As a result, nearly all of CVS Pharmacy, Inc.’s corporate decisions are

                                                                15 made in Rhode Island, including operational, executive, administrative, and policymaking

                                                                16 decisions. For this additional reason, CVS Pharmacy, Inc. is a citizen of Rhode Island. See

                                                                17 Breitman v. May Co. California, 37 F.3d 562, 564 (9th Cir. 1994) (corporation is a citizen of state

                                                                18 in which its corporate headquarters are located and where its executive and administrative

                                                                19 functions are performed).

                                                                20           17.     Therefore, for the purpose of determining jurisdiction, CVS Pharmacy, Inc. was not

                                                                21 (and is not) a citizen of the State of California, but rather, it was (and is) a citizen of the State

                                                                22 Rhode Island.

                                                                23           18.     “Doe” Defendants fictitiously named, but not served, are not joined in this Petition

                                                                24 and Notice of Removal, and shall be disregarded for the purpose of determining removal

                                                                25 jurisdiction. 28 U.S.C. § 1441(b)(1). In determining whether diversity of citizenship exists, only

                                                                26 the named defendants are considered. Newcombe v. Adolf Coors Co. 157 F. 3d 686, 690-691 (9th

                                                                27 Cir. 1998).

                                                                28           19.     Accordingly, complete diversity exists between Plaintiff (California) and

                                                                                                                        -4-
                                                                           PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                         Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 5 of 64




                                                                 1 Defendant (Rhode Island).

                                                                 2 IV.      THE AMOUNT IN CONTROVERSY EXCEEDS THE $75,000 JURISDICTIONAL

                                                                 3          MINIMUM

                                                                 4          20.     The jurisdictional minimum amount that must be in controversy, over $75,000, was

                                                                 5 satisfied at the time of the filing of this action and is still satisfied by the facts set forth herein and

                                                                 6 described more specifically below. 28 U.S.C. § 1332(a) (“[D]istrict courts … have original

                                                                 7 jurisdiction of all civil actions where the matter in controversy exceeds the sum or value of

                                                                 8 $75,000, exclusive of interest and costs and is between … citizens of different States.”); see also

                                                                 9 Matheson v. Progressive Specialty Ins., Co., 319 F.3d 1089, 1090 (9th Cir. 2003) (“[J]urisdiction

                                                                10 founded on [diversity] requires that the parties be in complete diversity and the amount in

                                                                11 controversy exceed $75,000”).
PAYNE & FEARS LLP




                                                                12          21.     CVS discusses the allegations below solely to demonstrate that the amount in
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 controversy in this matter exceeds $75,000. CVS denies that Plaintiff is entitled to any damages
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 and that Plaintiff will be able to recover on any of his theories of recovery.

                                                                15          22.     In assessing the amount in controversy, this Court may, for removal purposes, look

                                                                16 to the removal papers and the pleadings, as well as summary judgement type evidence. Chavez v.

                                                                17 JPMorgan Chase & Co., 888 F.3d 413, 416 (9th Cir. 2018); Kroske v. U.S. Bank Corp., 432 F.3d

                                                                18 976, 980 (9th Cir. 2005); Singer v. State Farm Mutual Auto Ins. Co., 116 F.3d 373, 376 (9th Cir.

                                                                19 1997); Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

                                                                20          A.      The Amount in Controversy is Measured by the Damages and Attorneys’ Fees
                                                                21                  “At Stake” in the Litigation, to which the Plaintiff Would be Entitled if He

                                                                22                  Prevails

                                                                23          23.     In measuring the amount in controversy for purposes of diversity jurisdiction, “a

                                                                24 court must assume that the allegations of the complaint are true and assume that a jury will return

                                                                25 a verdict for the plaintiff on all claims made in the complaint.” Kenneth Rothschild Trust v.

                                                                26 Morgan Stanley Dean Witter, 199 F. Supp. 2d 993, 1001 (C.D. Cal. 2002) (quotations omitted,

                                                                27 emphasis added). In addition, the Court should aggregate damages in determining whether the

                                                                28 controversy exceeds $75,000. See Bank of Cal. Nat’l Ass’n v. Twin Harbors Lumber Co., 465 F.2d

                                                                                                                        -5-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                        Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 6 of 64




                                                                 1 489, 491 (9th Cir. 1972) (“aggregation is permitted when a single plaintiff seeks to aggregate two

                                                                 2 or more of his own claims against a single defendant”) (internal quotations omitted).

                                                                 3           24.    Additionally, as the Ninth Circuit has recently clarified, “the amount in controversy

                                                                 4 is not limited to damages incurred prior to removal - for example, it is not limited to wages a

                                                                 5 plaintiff-employee would have earned before removal (as opposed to after removal)[; but] rather,

                                                                 6 the amount in controversy is determined by the complaint operative at the time of removal and

                                                                 7 encompasses all relief a court may grant on that complaint if the plaintiff is victorious.” Chavez,

                                                                 8 888 F.3d at 414.

                                                                 9           B.     Economic Damages in the Form of Lost Wages
                                                                10           25.    Plaintiff seeks damages associated with alleged lost earnings. See Ex. A at ¶¶ 30,

                                                                11 38, 118, 129, and 140. At the time of his separation (January 7, 2021) Plaintiff was employed as a
PAYNE & FEARS LLP




                                                                12 CA Store Associate and his hourly rate was $16.00 (making, on average, approximately $766.10
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 bi-weekly, or $383.50/week.) See Declaration of Hillary Williams at ¶ 3, Ex. 1.
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14           26.    By the time this case is statistically likely to be resolved at trial (June 2023 or 22

                                                                15 months from the date of removal),1 Plaintiff will have incurred significant damages (nearly

                                                                16 $50,000)—all of which must count toward the jurisdictional threshold—in alleged lost wages

                                                                17 alone.2

                                                                18           C.     Attorneys’ Fees
                                                                19           27.    Where an underlying statute authorizes an award of attorneys’ fees, such potential

                                                                20 fees may be included in calculating the amount in controversy. See Galt G/S v. JSS Scandinavia,

                                                                21 142 F.3d 1150, 1156 (9th Cir. 1998). Here, Plaintiff seeks such fees. See Ex. A, Prayer for

                                                                22 Relief, ¶ 2.

                                                                23

                                                                24           1
                                                                              Statistics maintained by the Administrative Office of the United States Courts pursuant to
                                                                25 28 U.S.C. § 604(a)(2) indicate that in the Northern District of California, the median time from
                                                                   filing a civil action in federal court to final disposition of the action through trial is 22 months. See
                                                                26 Declaration of Leilani E. Jones, Ex. 1. CVS requests that the Court take judicial notice of these
                                                                   facts pursuant to Federal Rule of Evidence 201.
                                                                27
                                                                            2
                                                                              $383.50 per week multiplied by the 125 weeks between Plaintiff’s separation of
                                                                28 employment (January 7, 2021) and trial (June 2023).

                                                                                                                       -6-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                        Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 7 of 64




                                                                 1          28.     As the Ninth Circuit explained in Chavez, when determining the amount in

                                                                 2 controversy, attorneys’ fees are calculated based on the total possible recovery, and not just fees

                                                                 3 incurred as of the time of removal. Chavez, supra, 888 F.3d at 417 (“That the amount in

                                                                 4 controversy is assessed at the time of removal does not mean that the mere futurity of certain

                                                                 5 classes of damages precludes them from being part of the amount in controversy.”); Lucas v.

                                                                 6 Michael Kors (USA), Inc., No. 2018 WL 2146403, at *11 (C.D. Cal. 2018) (“The broad holding

                                                                 7 [in Chavez] strongly suggests that the Ninth Circuit would find it appropriate to consider post-

                                                                 8 removal attorneys’ fees. Therefore, the Court agrees that unaccrued post-removal attorneys’ fees

                                                                 9 can be factored into the amount in controversy.”); Bernstein v. BMW of N. Am., LLC, 2018 WL

                                                                10 2210683, at *2 (N.D. Cal. 2018) (“The Ninth Circuit’s recent decision in Chavez . . . holding that

                                                                11 the amount in controversy is what is at stake in the litigation at the time of removal suggests that
PAYNE & FEARS LLP




                                                                12 the attorneys’ fees in the context of the amount in controversy requirement should be calculated
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 based on the total possible recovery and not just the fees incurred to date—resolving a previously
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 unresolved question.”).

                                                                15          29.     Assuming that a conservative amount of pre-trial fact discovery (50 hours), pre-

                                                                16 trial expert discovery (20 hours), trial preparation (40 hours), and trial attendance (45 hours)

                                                                17 occurs in this case, it is very well likely that an attorneys’ fee award alone would exceed $75,000.

                                                                18 It is, at the very least, plausible that an attorneys’ fee award in this matter will exceed $75,000.

                                                                19          D.      Emotional Distress Damages
                                                                20          30.     Plaintiff also claims damages for emotional distress. See Ex. A at ¶¶ 75, 83, 100,

                                                                21 129, 140, 150, 158, 161, 171.

                                                                22          31.     A review of jury verdicts in California demonstrates that emotional distress awards

                                                                23 in disability discrimination and retaliation cases commonly exceed $75,000:

                                                                24                 Juarez v. Autozone Stores, Inc., 2014 WL 7017660 (S.D. Cal.): pain and suffering
                                                                25 award of $250,000 in discrimination case;

                                                                26                 Palma v. Rite Aid Corp., 2012 WL 3541952 (L.A. County Sup. Ct.): award of
                                                                27 $3,000,000 in pain and suffering to employee who was terminated after taking medical leaves in

                                                                28 disability discrimination case; and

                                                                                                                      -7-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                          Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 8 of 64




                                                                 1                 Betson v. Rite Aid Corp., 2011 WL 3606913 (L.A. County Sup. Ct.): pain and
                                                                 2 suffering award of $500,000 to employee in disability harassment action.

                                                                 3           32.    Plaintiff’s allegations that he was discriminated against and wrongfully terminated

                                                                 4 because of his disability are similar to the issues in these cases. It’s entirely conceivable that his

                                                                 5 emotional distress damages will far exceed the requisite $75,000 amount in controversy.

                                                                 6           E.     Punitive Damages
                                                                 7           33.    Additionally, Plaintiff seeks to recover punitive damages against CVS, a company

                                                                 8 of considerable size and resources. See Ex. A, Prayer for Relief, ¶ 7. Although CVS denies

                                                                 9 Plaintiff’s allegations, requests for punitive damages must be taken into account in ascertaining

                                                                10 the amount in controversy. Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001); Campbell

                                                                11 v. Hartford Life Ins. Co., 825 F. Supp. 2d 1005, 1008 (E.D. Cal. 2011) (same).
PAYNE & FEARS LLP




                                                                12           34.    Here, if Plaintiff is able to prove his claims at trial, it is reasonable to conclude that
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 he will seek, and a jury could award, in excess of $75,000 solely for punitive damages. See, e.g.:
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14                 Hill v. Asian American Drug Abuse Program, Inc. (Los Angeles County Superior
                                                                15 Court Case No. BC582516; judgment date of January 16, 2018): awarding $2,668,700 in punitive

                                                                16 damages in disability discrimination lawsuit;

                                                                17                 Navarro v. 4Earth Farms, Inc. et al. (Los Angeles County Superior Court Case
                                                                18 No. BC606666; judgment date of June 19, 2017): awarding $100,000 in punitive damages in

                                                                19 disability discrimination lawsuit; and

                                                                20                 Tapia v. San Gabriel Transit Inc. (Los Angeles County Superior Court Case No.
                                                                21 BC482433; judgment date of December 18, 2015): awarding $400,000 in punitive damages in

                                                                22 disability discrimination lawsuit.

                                                                23           35.    Accordingly, the Complaint contemplates an amount “at stake” in this litigation

                                                                24 which far exceeds the $75,000 jurisdictional threshold.

                                                                25   V.      REMOVAL IS TIMELY

                                                                26           36.    This Petition and Notice of Removal is timely pursuant to 28 U.S.C. section

                                                                27 1446(b) because this action is being removed within thirty (30) days of the date when CVS

                                                                28 received the Summons and Complaint. 28 U.S.C. § 1446(b)(1); see Ex. A.

                                                                                                                       -8-
                                                                           PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
                                                                         Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 9 of 64




                                                                 1 VI.      CONCLUSION

                                                                 2          37.     For the reasons stated above, this Court has jurisdiction under 28 U.S.C. section

                                                                 3 1332 because this is a civil action between citizens of different states, and the matter in

                                                                 4 controversy exceeds $75,000, exclusive of interest and costs.

                                                                 5          38.     Accordingly, CVS may remove this action to this Court pursuant to 28 U.S.C.

                                                                 6 sections 1332 and 1441. CVS respectfully requests that this Court exercise its removal jurisdiction

                                                                 7 over this action.

                                                                 8

                                                                 9 DATED: August 2, 2021                       PAYNE & FEARS LLP

                                                                10
                                                                                                               By:             /s/ Leilani E. Jones
                                                                11
                                                                                                                                    LEILANI E. JONES
PAYNE & FEARS LLP




                                                                12
                                                                                                                     Attorneys for Defendant CVS PHARMACY, INC.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14

                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                      -9-
                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 10 of 64




                  Exhibit A
           Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 11 of 64

                                                                                                    Service of Process
                                                                                                    Transmittal
                                                                                                    07/01/2021
                                                                                                    CT Log Number 539835575
TO:         Serviceof Process
            CVS Health Companies
            1 CVS DR MAIL CODE 1160
            WOONSOCKET, RI 02895-6146

RE:         Process Served in California

FOR:        CVS Pharmacy, Inc. (Domestic State: RI)




ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:                                  BEN SCHULTZ, etc., Pltf. vs. CVS Pharmacy, Inc., etc., et al., Dfts.
DOCUMENT(S) SERVED:                               -
COURT/AGENCY:                                     None Specified
                                                  Case # CGC21592134
NATURE OF ACTION:                                 Employee Litigation - Discrimination
ON WHOM PROCESS WAS SERVED:                       C T Corporation System, GLENDALE, CA
DATE AND HOUR OF SERVICE:                         By Process Server on 07/01/2021 at 13:06
JURISDICTION SERVED :                             California
APPEARANCE OR ANSWER DUE:                         None Specified
ATTORNEY(S) / SENDER(S):                          None Specified
ACTION ITEMS:                                     CT has retained the current log, Retain Date: 07/01/2021, Expected Purge Date:
                                                  07/06/2021

                                                  Image SOP

                                                  Email Notification, Serviceof Process service_of_process@cvs.com

REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                  330 N BRAND BLVD
                                                  STE 700
                                                  GLENDALE, CA 91203
                                                  800-448-5350
                                                  MajorAccountTeam1@wolterskluwer.com
The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
therein.




                                                                                                    Page 1 of 1 / DC
                Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 12 of 64



                                                                     Wolters Kluwer

                             PROCESS SERVER DELIVERY DETAILS




Date:                          Thu, Jul 1, 2021

Server Name:                   Jimmy Lizama




Entity Served                  CVS PHARMACY, INC.

Case Number                    CGC-21-592134

J urisdiction                  CA
                           Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 13 of 64
                                                                                                                                                        SUM-100
                                           SUMMONS                                                                      (
                                                                                                                            FOR-COURTUSEONLY
                                                                                                                         SOLO PARA (1SO DE LA CORTE)
                                     (CITACION JUDICIAL)
NOTICE TO DEFENDANT: CVS Pharmacy,Inc., a Rhode Island
(AVISO AL DEMANDADO):
                                          corporation, and DOES 1 through 100,
                                          inclusive,

YOU ARE BEING SUED BY PLAINTIFF:
(LO ESTA DEMANDANDO EL DEMANDANTE):

                                          BEN SCHULTZ,an individual,

    NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the Information
    below.
       You have 30 CALENDAR DAYS after this summons and legal papers are served on you to filo a written response at this met end have a copy
    served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
    case. There may be a court form that you can use for your response. You can find these court forms and more information it the Ceaftimla Courts
    Online Self-Help Center(www.courtinfo.ca.gby/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
    the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
     may be taken without further warning from the court.
        There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
    referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprolit legal services program. You ean locate
   .thesnonprofit,groues_atthe,Oelifornia,l-egal.ServIcee Web site.(wwwJeweelpeelifornie.oreb,the Calif.jrnie Courts Otlinc Sell-Heie Center
   (www.courtinfo.ca.govisellhelp), or by contacting your local court or county bar association. NDIE: The court has a statutory lien for waived fees and
    costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
    lAVIS01 La han demanded°. Si no responde Cientro da 30 dies, le COrif"                decidir en so centre sft escocher su vri8. Lea b in/onnecren a
    continuacidn.
       Tiene 30 DIAS DE CALENDARIO despu6s de que to entreguen esta ciraCiOn y papeles legates pare pre-Seri:at tine respuesta par eserito en este
    carte y hacer que se entregue una copla al demandante. Una carte o una Ilarnada telefonIca no lo prvtegen. St. respuesta por escrito hone que ester
    en fonnato legal correct° si desea que procesen su caso en la carte. Es posible que haya un formulario que usted pueda user pare su respuesta.
    Puede encontrar estos formularios de la cone y mas informacien en el Centro de Ayuda de far Cortes de California (Www.sucorte.ca.gov), en la
    biblioteca de !eyes de su condado o en la cone eye re geode mas coma. Si no,puedepager in(wain cin presenteci6n,pick: al secrelatio de le code
    que le de un formulario do exencion de pago de ctotas. Si no presenla su respuesta a tiempo, puede perder el MS.!)por Incumpllinionlo y la cone be
    podra gulletsu sue/do, diner() y blenes sin mast edvettencia.
      Hay otros requisites legates. Es recomendable eve llama a un aboi-Farirr ininediaternente. Si no canoes i un                puefk.: Ilarnara un soryicio de
    remislen a abogados. S/no puede pager a un abogado, as posible qua curnpia con los requisitos pare Menetservicios legates gratultos de un
    programa do servicios legates sin fines de lucre. Puede encontrarestos grepos sin fines de tecro ens!stile, web do California Inge!Services,
   (www.lawhelpealifomia.org), en el Centro de Ayuda de las Cortes de California,(www.sucorte.ca.gov) o poniendose en contact° con to cone o el
    colegio de abogados locales. AVISO:Par ley, la carte tiene derecho a reclamar les cuotas y los cosh's exentos porImponer un giavemen sobre
    cualquier recuperacl6n de $10,0006 mas de valor reclblda mediente un acuerdo o una conceslon de arbitrate en un caso de derecho                   Tlene que
 • ,pagar cl gravemen de la code antes de quo la corte.pueda desechar el caso.
The name and address of the court is:                                                                        CASE NuMBER:
                                                                                                             (Ncimem del Caso):
(El nombre y direccion de la corle es):                                                                                           CGC-21-592134
 Superior Court of the State of California, County of San Francisco
                                                                                                                                     CGC21-592134 -
 Civic Center Courthouse,400 McAllister St., San Francisco, CA 94102
 Tht . name, address, and telephone number of plaintiffs attorney, or plaintiff without an attorney, is:
 0
 . 3twiny();         direcciOn- yet nurneru delelefena del abagada             demandante; a del demandatito quo not/one abogado; es
 Stephen Noel Jig, Esq., ILG Legal Office, 555 California St., Ste. 4925, San Francisco, CA 94104;(415)580-2574
 DATE:                                                               Clerk, by                                                                           , Deputy
 ft--echa)06/28/2021                                                 (Secreterio)         ERNALYN BURA                                                    (Adjunto)
(For pi 5ot'ofserWcii-of this summons, use Proof of Service of Summons(form POS-010).)
        :
(Para prueba de entrega de este citation use el formulario Proof of Service of Summons,(POS-D10)).
                                   ucercE TO.THE PERSON-SERVED:- You.are-serval
                                .. 1. ED as an individual defendant.
                                   2.= as the person sued under the fictitious name of (specify):


                                        3,[XX on behalf of(specify): CVS Pharmacy, Inc a Rhode Island Corporation
                                            under: Eal CCP 416.10 (corporation)                      CCP 416.60(minor)
                                                   r I CCP 416.20(defunct corporation)         L.--J CCP 41620(coriscrvatee)
                                                   1---1 CCP 416.40(association or partnership)[71 CCP 416.90(authorized person)
                                                      other (specify):
                                        4. El by personal delivery on (date):
                                                                                                                                                              Jo 1611
  Fonn Adopted for Mandatory Use                                                                                                   Code of Civil Procedure §§ 412.20,485
    Judicial Cour'di of California                                        SUMMONS
                                                                                                                                                     www.courtInfaca.gov
   SUM-100 [Rev. July1,20091
l./MOMINLJIVIDrS.. %,..A-7Le-Z. I -UVL I ...11-1
                                      D IN OlwrILJL I L V O. L.VO rnr IvifrL T 1111,./. C I /AL
                  Case 4:21-cv-05969-HSG   Document 1 Filed 08/02/21 Page 14 of 64
                                              NOTICE TO PLAINTIFF
 A Case Management Conference is set for:

                     DATE:          OCT-27-2021
                     TIME:          10:30AM

                     PLACE:         Department 610
                                    400 McAllister Street
                                    San Francisco, CA 94102-3680
 All parties must appear and comply with Local Rule 3.

 CRC 3.725 requires the filing and service of a case management statement form CM-110
 no later than 15 days before the case management conference. However, it would facilitate
 the issuance of a case management order without an appearance at the case
 management conference if the case management statement is filed and served twenty-five
 days before the case management conference.

Plaintiff must serve a copy of this notice upon each party to this action with the summons and
complaint. Proof of service subsequently filed with this court shall so state. This case is
eligible for electronic filing and service per Local Rule 2.11. For more information,
please visit the Court's website at www.sfsuperiorcourt.org under Online Services.
[DEFENDANTS: Attending the Case Management Conference does not take the place
of filing a written response to the complaint. You must file a written response with the
court within the time limit required by law. See Summons.]

                     ALTERNATIVE DISPUTE RESOLUTION REQUIREMENTS

  IT IS THE POLICY OF THE SUPERIOR COURT THAT EVERY CIVIL CASE SHOULD PARTICIPATE IN
  MEDIATION, ARBITRATION, NEUTRAL EVALUATION, AN EARLY SETTLEMENT CONFERENCE,OR
  OTHER APPROPRIATE FORM OF ALTERNATIVE DISPUTE RESOLUTION PRIOR TO A TRIAL.


  (SEE LOCAL RULE 4)


Plaintiff must serve a copy of the Alternative Dispute Resolution (ADR)Information Package
on each defendant along with the complaint. (CRC 3.221.) The ADR package may be
accessed at www.sfsuperiorcourlorg/divisions/civil/dispute-resolution or you may request a
paper copy from the filing clerk. All counsel must discuss ADR with clients and opposing
counsel and provide clients with a copy of the ADR Information Package prior to filing
the Case Management Statement.
 Superior Court Alternative Dispute Resolution Administrator
400 McAllister Street, Room 103-A
 San Francisco, CA 94102
(415)551-3869


See Local Rules 3.3,6 0 C and 10 B re-stipulation-to judge pro tem.
         Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 15 of 64



                Superior Court of California, County of San Francisco
                           Alternative Dispute Resolution
                                Information Package



    The plaintiff must serve a copy of the ADR Information Package on each defendant along
   with the complaint. Cross-complainants must serve a copy of the ADR Information Package
       on any new parties to the action together with the cross-complaint.(CRC 3.221(c).)


WHAT IS ADR?
Alternative Dispute Resolution (ADR) is the term used to describe the various options available for
settling a dispute without a trial. There are many different ADR processes, the most common forms of
which are mediation, arbitration and settlement conferences. In ADR, trained, impartial people decide
disputes or help parties decide disputes themselves. They can help parties resolve disputes without
having to go to trial.

WHY CHOOSE ADR?
It is the policy of the Superior Court that every long cause, non-criminal, non-juvenile case should
participate either in an early settlement conference, mediation, arbitration, early neutral evaluation or
some other alternative dispute resolution process prior to trial. (Local Rule 4.)

ADR can have a number of advantages over traditional litigation:
  • ADR can save time. A dispute often can be resolved in a matter of months, even weeks,
       through ADR, while a lawsuit can take years.
  • ADR can save money,including court costs, attorney fees, and expert fees.
  • ADR encourages participation. The parties may have more opportunities to tell their story than
       in court and may have more control over the outcome of the case.
  • ADR is more satisfying. For all the above reasons, many people participating in ADR have
       reported a high degree of satisfaction.

               **Electing to participate in an ADR process does not stop the time period to
                               respond to a complaint or cross-complaint**

WHAT ARE THE ADR OPTIONS?
The San Francisco Superior Court offers different types of ADR processes for general civil matters. The
programs are described below:

1) MANDATORY SETTLEMENT CONFERENCES
Settlement conferences are appropriate in any case where settlement is an option. The goal of
settlement conferences is to provide participants an opportunity to reach a mutually acceptable
settlement that resolves all or part of a dispute. Mandatory settlement conferences are ordered by the
court and are often held near the date a case is set for trial, although they may be held earlier if
appropriate. A party may elect to apply to the Presiding Judge for a specially set mandatory settlement
conference by filing an ex parte application. See Local Rule 5.0 for further instructions. Upon approval by
the Presiding Judge, the court will schedule the conference and assign a settlement conference officer.


 ADR-1 10/18                                                                                        Page I 1
          Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 16 of 64




2) MEDIATION
Mediation is a voluntary, flexible, and confidential process in which a neutral third party facilitates
negotiations. The goal of mediation is to reach a mutually satisfactory agreement that resolves all or
part of a dispute after exploring the interests, needs, and priorities of the parties in light of relevant
evidence and the law.

    (A) MEDIATION SERVICES OF THE BAR ASSOCIATION OF SAN FRANCISCO (BASF), in cooperation
with the Superior Court, is designed to help civil litigants resolve disputes before they incur substantial
costs in litigation. While it is best to utilize the program at the outset of litigation, parties may use the
program at any time while a case is pending. Experienced professional mediators work with parties to
arrive at a mutually agreeable solution. The mediators provide one hour of preparation time and the
first two hours of mediation time. Mediation time beyond that is charged at the mediator's hourly rate.
BASF pre-screens all mediators based upon strict educational and experience requirements. Parties can
select their mediator from the panels at www.sfbar.org/mediation or BASF can assist with mediator
selection. BASF staff handles conflict checks and full case management. The success rate for the
program is 67% and the satisfaction rate is 99%. BASF charges an administrative fee of $295 per party.
The hourly mediator fee beyond the first three hours will vary depending on the mediator selected.
Waivers of the fee are available to those who qualify. For more information, call 415-982-1600 or email
adr@sfbar.org.

    (B) JUDICIAL MEDIATION PROGRAM provides mediation with a San Francisco Superior Court judge
for civil cases, which include but are not limited to, personal injury, construction defect, employment,
professional malpractice, insurance coverage, toxic torts and industrial accidents. Parties may utilize
this program at any time throughout the litigation process. Parties interested in judicial mediation
should file a Stipulation to Judicial Mediation indicating a joint request for inclusion in the program. A
preference for a specific judge may be indicated. The court will coordinate assignment of cases for the
program. There is no charge. Information about the Judicial Mediation Program may be found by
visiting the ADR page on the court's website: www.sfsuperiorcourt.org/divisions/civil/dispute-resolution

    (C) PRIVATE MEDIATION: Although not currently a part of the court's ADR program, parties may
select any private mediator of their choice. The selection and coordination of private mediation is the
responsibility of the parties. Parties may find mediators and organizations on the Internet. The cost of
private mediation will vary depending on the mediator selected.

   (D) COMMUNITY BOARDS MEDIATION SERVICES: Mediation services are offered by Community
Boards (CB), a nonprofit resolution center, under the Dispute Resolution Programs Act. CB utilizes a
three-person panel mediation process in which mediators work as a team to assist the parties in
reaching a shared solution. To the extent possible, mediators are selected to reflect the demographics of
the disputants. CB has a success rate of 85% for parties reaching a resolution and a consumer
satisfaction rate of 99%. The fee is $45-$100 to open a case, and an hourly rate of $180 for complex
cases. Reduction and waiver of the fee are available. For more information, call 415-920-3820 or visit
communityboards.org.




 ADR-1 10/18                                                                                         Paget2
          Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 17 of 64



3) ARBITRATION
An arbitrator is a neutral attorney who presides at a hearing where the parties present evidence through
exhibits and testimony. The arbitrator applies the law to the facts of the case and makes an award based
upon the merits of the case.

    (A) JUDICIAL ARBITRATION
When the court orders a case to arbitration it is called "judicial arbitration". The goal of arbitration is to
provide parties with an adjudication that is earlier, faster, less formal, and usually less expensive than a
trial. Pursuant to CCP 1141.11, all civil actions in which the amount in controversy is $50,000 or less, and
no party seeks equitable relief, shall be ordered to arbitration. (Upon stipulation of all parties, other
civil matters may be submitted to judicial arbitration.) An arbitrator is chosen from the court's
arbitration panel. Arbitrations are generally held between 7 and 9 months after a complaint has been
filed. Judicial arbitration is not binding unless all parties agree to be bound by the arbitrator's decision.
Any party may request a trial within 60 days after the arbitrator's award has been filed. Local Rule 4.1
allows for mediation in lieu of judicial arbitration, so long as the parties file a stipulation to mediate
after being assigned to judicial arbitration. There is no cost to the parties for judicial arbitration.

    (B) PRIVATE ARBITRATION
Although not currently a part of the court's ADR program, civil disputes may also be resolved through
private arbitration. Here, the parties voluntarily consent to arbitration. If all parties agree, private
arbitration may be binding and the parties give up the right to judicial review of the arbitrator's decision.
I n private arbitration, the parties select a private arbitrator and are responsible for paying the
arbitrator's fees.

HOW DO I PARTICIPATE IN ADR?
Litigants may elect to participate in ADR at any point in a case. General civil cases may voluntarily enter
into the court's or court-affiliated ADR programs by any of the following means:
    • Filing a Stipulation to ADR: Complete and file the Stipulation form (attached to this packet and
         available on the court's website); or
    • Indicating your ADR preferences on the Case Management Statement (available on the court's
         website); or
    • Contacting the court's ADR Department (see below), the Bar Association of San Francisco's ADR
        Services, or Community Boards.

For more information about ADR programs or dispute resolution alternatives, contact:

                               Superior Court Alternative Dispute Resolution
                        400 McAllister Street, Room 103-A, San Francisco, CA 94102
                                               415-551-3869
       Or, visit the court's ADR page at www.sfsuperiorcourt.oredivisions/civilidispute-resolution

TO PARTICIPATE IN ANY OF THE COURT'S ADR PROGRAMS, PLEASE COMPLETE AND FILE THE ATTACHED
STIPULATION TO ADR AND SUBMIT IT TO THE COURT. YOU MUST ALSO CONTACT BASF OR COMMUNITY
BOARDS TO ENROLL IN THEIR LISTED PROGRAMS. THE COURT DOES NOT FORWARD COPIES OF
STIPULATIONS TO BASF OR COMMUNITY BOARDS.




 ADR-1 10/18                                                                                          Page I 3
                        Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 18 of 64
ATTORNEY OR PARTY WITHOUT ATTORNEY(Name and address)                                                        FOR COURT USE ONLY




TELEPHONE NO.:

ATTORNEY FOR (Name):

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN FRANCISCO
400 McAllister Street
San Francisco, CA 94102-4514

PLAINTIFF/PETITIONER:


DEFENDANT/RESPONDENT:


            STIPULATION TO ALTERNATIVE DISPUTE RESOLUTION(ADR)                               CASE NUMBER:

                                                                                                               DEPARTMENT 610
1) The parties hereby stipulate that this action shall be submitted to the following ADR process:
         Mediation Services of the Bar Association of San Francisco (BASF) - Experienced professional mediators, screened
         and approved, provide one hour of preparation and the first two hours of mediation time for a BASF administrative fee of
         $295 per party. Mediation time beyond that is charged at the mediator's hourly rate. Waivers of the administrative fee are
         available to those who qualify. BASF assists parties with mediator selection, conflicts checks and full case management.
         www.sfbar.org/mediation
         Mediation Services of Community Boards (CB) — Service in conjunction with DRPA, CB provides case development and one
         three-hour mediation session. Additional sessions may be scheduled. The cost is $45-$100 to open a case, and an hourly rate
         of $180 for complex cases. Reduction and waiver of the fee are available to those who qualify. communityboards.org
         Private Mediation - Mediators and ADR provider organizations charge by the hour or by the day, current market rates. ADR
         organizations may also charge an administrative fee. Parties may find experienced mediators and organizations on the Internet.
=I       Judicial Arbitration - Non-binding arbitration is available to cases in which the amount in controversy is $50,000 or less and
         no equitable relief is sought. The court appoints a pre-screened arbitrator who will issue an award. There is no fee for
         this program. www.sfsuperiorcourt.org/divisions/civil/dispute-resolution
         Judicial Mediation - The Judicial Mediation program offers mediation in civil litigation with a San Francisco Superior
         Court judge familiar with the area of the law that is the subject of the controversy. There is no fee for this program.
         www.sfsuperiorcourtorg/divisions/civil/dispute-resolution
         Judge Requested (see list of Judges currently participating in the program):
         Pate range requested for Judicial Mediation (from the filing of stipulation to Judicial Mediation):
          1=1 30-90 days    El 90-120 days     0 Other (please specify)

         Other ADR process(describe)
2) The parties agree that the ADR Process shall be completed by (date):
3) Plaintiff(s) and Defendant(s) further agree as follows:




Name of Party Stipulating                                                   Name of Party Stipulating


Name of Party or Attorney Executing Stipulation                             Name of Party or Attorney Executing Stipulation


Signature of Party or Attorney                                              Signature of Party or Attorney

Ei Plaintiff El Defendant E Cross-defendant                                 I= Plaintiff         Defendant ID Cross-defendant

Dated:                                                                      Dated:

                                              El   Additional signature(s) attached


                              STIRLILATION—TO-A-LTER-NARVEDISPUTE-RESOLUTION
                           Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 19 of 64
                                                                                                                                                        CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY(Nom Stale Bar number,and address):                                                  FOR COURT USE ONLY

   Stephen Noel hg, Esq.(SB 275599)
   ILG Legal Office, PC
   156 South Spruce Ave, Ste 206A, South San Francisco, CA 94080                                                         ELECTRONICALLY
      TELEPHONE.   NO.: (415)580-2574                    FAX NO.:(415)735-3454                                               FILED
 ATTORNEY FOR (Name): Plaintiff, Ben Schultz                                                                            Superior Court of California,
SUPERIOR COURT OF CALIFORNIA,COUNTY OF San Francisco                                                                     County of San Francisco
     STREET ADDRESS: 400 McAllister St
     MAILING ADDRESS: 400 McAllister St                                                                                       05/24/2021
                                                                                                                         Clerk of the Court
    CITY AND ZIP CODE: San Francisco 94102                                                                                  BY: KALENE APOLONIO
        BRANCH NAME: Civic Center Courthouse .                                                                                        Deputy Clerk
  CASE NAME:
                               Schultz v. CVS Pharmacy Inc.

   CIVIL CASE COVER SHEET                                                                CASE NUMBER
                                                     Complex Case Designation
W E Unlimited         El Limited
                                                       Co-unter      El Joinder
    (Amount               (Amount                                                        JUDGE:
     demanded              demanded is          Filed with first appearance by defendant
     exceeds $25,000)  •
                          $25,000
                             •    •
                                    or less)        (Cal. Rules of Court, rule 3.402)     DEPT:
               •   1-
                               Items 1-6 below must be completed (see instructions on page 2).
.—thecli one box below for the case type that best describes this case:
   Auto Tort                                           Contract                                  Provisionally Complex Civil Litigation
         Auto(22)                                      El     Breach of contract/warranty(06) (Cal. Rules of Court, rules 3.400-3.403)
    Li   Uninsurertmetorist(46)                     El Rule 3.740 c011ections(09)                      Antltrust/Trarle regulation (03)
   Other PI/PD/WD(Personal Injury/Property             Li     Other collections   (09)                 Construction defect(10)
   Damage/Wrongful Death) Tort                         Ell   Insurance coverage(18)                    Mass tort(40)
    r I  Asbestos(04)                                  El     O• ther contract(37)                     Securities litigation (28)
         Product liability(24)                      Real Property                                      Environmental/Toxic tort(30)
         Medical malpractice (45)                           Eminent domain/Inverse                     Insurance coverage claims arising from the
   = Other PI/PD/WD (23)                                    condemnation(14)                           above listed provisionally complex cage
   NoTFPI/PD/WD-(Other)-Tort                           IT W• rongful,evIction433)                      types(41)

    El   Business tort/unfair business practice(07) El O• ther rear property(26)                 Enforcement of Judgment
    El   Civil rights(08)                           Unlawful Detainer                          F__.1   Enforcement ofjudgment(20)
    El   Defamation(13)                                     Commercial(31)                       Miscellaneous Civil Complaint
     1   Fraud (16)                                          Residential(32)                   CI      RICO(27)
         Intellectual property (19)                 E  D      Drugs(38)                         [ Ti Other complaint(not specified above)(42)
         Professional negligence (25)               Judicial Review                             .Miscellaneous Civil Petition
         Other non4DE/PlY/WDlort (3'5)                      As-sztfurfeiture(05)                       Partnership and corporate governance (21)
    Employment                                         El   Petition re: arbitration award (11)        Other petition (not specified above)(43)
    I— I Wrongful termination (36)                     El   W• rit of mandate(02)
    LI.] Other
             _  employment   (15)                   E]        O• ther judicial review(39)
2. This case El is          F X is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a. U Large number of separately represented parties          a. r..] Large number of witnesses
   b. 1 I tlxtensive motion practice raising difficult or novel e.EjCoordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve               in other counties, states, or countries, or in a federal court
   c, Li Substantial amount of documentary evidence             f. I    Substantial postjudgment judicial supervision
 3. Remedies sought(check all that apply): a.E] monetary b.              nonmonetary; declaratory or injunctive relief                      c. 1:::]punitive
-4. •Numberof-tauses of action-(specify): 16
 5. This case 0is =is not a class action suit
6. if there are any known related cases, file and serve a notice of related case.(You may use loan CM 015.)
 nate: May 21,2021
                      Stephen Noel hg
                                (TYPE OR PRINT NAME)                              _           (SIGNATURE    PARTY OR ATTO3NEV FOR PARTY)
                                                                    NOTICE
  •Plaintiff,must filethis,cover sheet withthe first paperfilect in the aotion.or proceeding-(except small claims cascs,or-wses filed
   under the Probate Code, Family Code, or Welfare and Institutions Code).(Cal. Rules of Court, rule 3.220.) Failure to file may resuft
   in sanctions.
 • File this cover sheet in addition to any cover sheet required by local court rule.
 • If this case is complex urider rule 3.400 at seq. of the California Rules of Court, you must serve a copy of this ceVer sheet on all
   other parties to the action or proceeding.
 • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                          Pft0.1 Of 2
FbYñ AdoPtikl for Mandatory Use                                                                            Cal. Rules of Court, rules 2.30, 3.220, 3.4004.403,3.740;
  Judicial.Couneil of California.                      CIVIL CASE COVER SHEET                                     •CalaStanciards of Judidel AdsignIctrollon, std,3.10
  CM-010(Rev. July 1,20071                                                                                                                       www.e0uninto.ce.gov
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 20 of 64




 1   ILG Legal Office, P.C.
     Stephen Noel hg(SBN 275599)                                      ELECTRONICALLY
2    George L. Lin(SBN 287873)
     156 South Spruce Ave., Unit 206A                                    FILED
3                                                                     Superior Court of California,
     South San Francisco, CA 94080                                     County of San Francisco

4    Tel: (415)580-2574                                                   05/24/2021
     Fax: (415)735-3454                                                Clerk of the Court
5    Email: silg@ilglegal.com
                                                                         BY: KALENE APOLONIO
                                                                                   Deputy Clerk

6    Email: glin@ilglegal.com

7
     Attorneys for Plaintiff BEN SCHULTZ
8
                          SUPERIOR COURT OF THE STATE OF CALIFORNIA
9
                                                                            CGC-21-592134
10                          FOR THE COUNTY OF SAN FRANCISCO

11
       BEN SCHULTZ,an individual,                   Case No.
12
                           Plaintiff,               1. FAILURE TO COMPENSATE FOR
13                                                     ALL HOURS WORKED (Lab. Code
                    VS.                                §§ 200-204, 216, 223, 225.5, 500, 510,
14                                                     558, 1197, 1194, 1198; IWC Wage
       CVS Pharmacy, Inc., a Rhode Island              Orders);
15     corporation, and DOES 1 through 100,         2. FAILURE TO PAY MINIMUM
                                                       WAGE (Lab. Code §§ 223, 1194 et
       inclusive,                                      seq.);
16
                                                    3. FAILURE TO PROVIDE MEAL
17                         Defendants.                 PERIODS(Lab. Code §§ 226.7, 512;
                                                       IWC Wage Orders);
18                                                  4. FAILURE TO PERMIT
                                                       INSPECTION OF RECORDS(Lab.
19                                                     Code §§ 226(f), 1198.5);
                                                    5. VIOLATION OF SAN
20                                                     FRANCISCO'S FORMULA RETAIL
                                                       EMPLOYEE RIGHTS
21                                                     ORDINANCES (S.F. Cal., Police Code
                                                       art. 33F and 33G)
22                                                  6. UNLAWFUL RETALIATION IN
                                                       VIOLATION OF PUBLIC POLICY
23                                                    (Lab. Code §§ 98.6, 232, 232.5, 1102.5;
                                                       Tameny v. Atlantic Richfield Company);
24                                                  7. WRONGFUL TERMINATION IN
                                                       VIOLATION OF PUBLIC POLICY
25                                                    (Tameny v. Atlantic Richfield Company);
                                                    8. DISCRIMINATION AND
26                                                     HARASSMENT (Gov't. Code §§
                                                       12940 et seq.);
27                                                  9. FAILURE TO PREVENT AND
                                                       INVESTIGATE DISCRIMINATION
28                                                     AND HARASSMENT (Gov't. Code §§
                                                 -1-
                                    Schultz_v C-VS Pharmac-y Inc.
                                              Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 21 of 64




                                                             12940 et seq.; Tameny v. Atlantic
 1                                                           Richfield Company);
                                                         10. FAILURE TO PROVIDE
2                                                            REASONABLE;
3                                                            ACCOMMODATION (Gov't. Code §
                                                             12940 et seq.);
4                                                        11. FAILURE TO ENGAGE IN
                                                             INTERACTIVE PROCESS (Gov't.
5                                                            Code § 12940 et seq.);
6                                                        12. BREACH OF CONTRACT (Civil
                                                             Code);
7                                                        13. BREACH OF THE IMPLIED
                                                             COVENANT OF GOOD FAITH
8
                                                             AND FAIR DEALING;
9                                                        14.INTENTIONAL INFLICTION OF
                                                             EMOTIONAL DISTRESS;
10                                                       15. NEGLIGENT INFLICTION OF
                                                             EMOTIONAL DISTRESS (Civ. Code
11                                                           § 1714);
                                                         16. UNFAIR BUSINESS PRACTICES
12                                                         (Bus. & Prof. Code §§ 17200 et seq.).

13                                                        JURY TRIAL DEMANDED
14
15          This Complaint is brought by Plaintiff Ben Schultz("Plaintiff' and/or "Mr. Schultz"), on

16   behalf of himself, against his former employer, Defendant CVS Pharmacy, Inc.("CVS" or

17 "Defendant"), and DOES 1-100, inclusive("DOE Defendants")(collectively "Defendants").
18   Plaintiff hereby demands a jury trial on all causes of action. Plaintiff alleges the following:

19                                              PLAINTIFF

20           1.     At all times material herein, Plaintiff was and is a competent adult and resident of

21   the State of California, San Francisco County. Plaintiff began working for Defendant as a

22   clerk/cashier in November 2015. While working for Defendant, Plaintiffs job duties included but

23   were not limited to: working the cash register, helping customers find products, answering

24   customer's questions, and stocking product.

25                                            DEFENDANTS

26           2.     At all times material herein, Defendant CVS was and is a Rhode Island corporation

27   registered to do business in the State of California, including but not limited to conducting

28   business within San Francisco County, with its corporate headquarters located in Woonsocket,
                                                     -2-
                                       Schultz-v. GV-S Pharmacy Inc.
                                                 Complaint
                 Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 22 of 64




            1   Rhode Island. Defendant CVS is a leading pharmacy chain, operating in fifty states plus the

            2   District of Columbia and Puerto Rico. At all relevant times alleged herein, Plaintiff is informed

            3   and believes that Defendants are authorized to and do conduct business in the State of California

            4   in the retail pharmacy industry, including but not necessarily limited to San Francisco County.

            5          3.      The defendants identified as DOES 1 through 100, inclusive, were, at all times

            6   herein-mentioned, agents, business affiliates, successors- and/or predecessors-in-interest,

            7   officers, directors, partners, and/or managing agents ofsome or each ofthe remaining defendants.

            8   Plaintiff is informed and believes and, on that basis, alleges that, at all times herein-mentioned,
       0    9   each of the defendants identified as DOES 1 through 100, inclusive, employed, and/or exercised

           10   control over the conditions of Plaintiff which led to the instant lawsuit and which are described
rie4       11   herein. In doing the acts herein alleged, each Defendant is liable and responsible to Plaintiff for

           12   the acts ofevery other Defendant. The true names and capacities ofthe DOE Defendants, whether

           13   individual, corporate, associate or otherwise, are unknown to Plaintiff who therefore sues such

           14   DOE Defendants by fictitious names pursuant to California Code of Civil Procedure section 474.

           15   Plaintiffis informed and believes that the DOE Defendants are residents ofthe State ofCalifornia.

           16   Plaintiff will amend this complaint to show such DOE Defendants' true names and capacities

           17   when they are known.

           18          4.      Plaintiff is informed and believes and thereon alleges that, unless otherwise

           19   indicated, each Defendant was the agent and/or employee of every other Defendant within the

           20   course and scope of said agency and/or employment, with the knowledge and/or consent of said

           21   Defendant.

           22          5.      To the extent any allegation contradicts another allegation, they are to be construed

           23   as "alternative" theories.

           24                                   JURISDICTION AND VENUE

           25          6.      This Court is the proper Court, and this action is properly filed in the County of

           26   San Francisco, because Defendant CVS transacts business within this county at multiple locations.

           27   Plaintiff performed work for Defendants and experienced the legal violations that are the subject

           28   ofthis Complaint in San Francisco County
                                                              -3-
                                                 Schultz_v...CVSPharmacy-Inc.
                                                          Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 23 of 64




 1           7.      This Court has jurisdiction over the Plaintiff's claims for damages, interest

 2   thereon, related penalties, injunctive and other equitable relief, restitution of ill-gotten benefits

 3   arising from Defendants' unlawful, unfair, and/or fraudulent business practices, and attorneys'

4    fees and costs pursuant to, inter alia., California Business and Professions Code sections 17200-

 5   17208, and the statutes cited herein.

6                        EXHAUSTION OF ADMINISTRATIVE REMEDIES

 7           8.      Defendants regularly and systematically do business in the State of California and

 8   are subject to suit under the Fair Employment and Housing Act ("FEHA") in that Defendants

9    regularly employ five or more persons. Plaintiff timely filed a charge of discrimination, failure to

10   investigate discrimination and retaliation against Defendants with the California Department of

11   Fair Employment and Housing ("DFEH"). On April 6, 2021, Plaintiff received a notice of the

12   right to sue from the DFEH pursuant to California Government Code section 12965(b). Plaintiff

13   filed this action within one year of the date of his DFEH right-to-sue letter(s); therefore,

14   administrative remedies have been properly exhausted.

15          9.       Plaintiff has satisfied all private, administrative and judicial prerequisites to the

16   institution ofthis action.

17           10.     The California Workers' Compensation Act does not preempt this action because

18   Defendants' unlawful practices, as alleged herein, are not risks or conditions of employment.

19   Plaintiff is not required to satisfy any further private, administrative, or judicial prerequisites to

20   the institution of this action, insofar as such prerequisites pertain to any of the remaining causes

21   of action in this complaint.

22                       FACTS REGARDING PLAINTIFF'S CAUSES OF ACTION

23           1 1.    Mr. Schultz was hired by CVS in November 2015 as a retail store associate.

24   Towards the end of his employment, he was paid $16.00 per hour plus approximately $2.05 per

25   hour paid into his SF City Option medical reimbursement account(MRA). 5% of his net pay was

26   put towards a 401k plan, while Defendants contributed 5% of his gross pay towards the plan. He

27   typically worked about 30 hours per week. At all times during his employment with CVS,he was

28   performing his job duties satisfactorily.
                                                     -4-
                                        Schultz-v. CVS Pharmacy Inc.
                                                  Complaint
                     Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 24 of 64




                1             12.   Mr. Schultz suffers from severe Attention Deficit Hyperactivity Disorder(ADHD)

                2   and Generalized Anxiety Disorder and, thus, has recognized disabilities. CVS was aware Mr.

                3   Schultz had a qualifying disability. As such, he requires certain accommodations. Specifically, he

                4   requested to be assigned primarily to the floor, limiting his time as a cashier to backup such as

                5   when the lines were too long or the primary cashier(s) needed help.

                6             13.   Mr. Schultz's request to "work the floor" was not only reasonable, but it was

                7   previously granted by CVS on several prior occasions: (1) Informally, his manager granted the

                8   accommodation at Store #10189, located at 1285A Sutter Street, for a while but then disallowed
       8        9   it. (2) The manager at Store #4770 located at 1101 Market Street informally approved the

      "Oitt°   10   accommodation.(3) When Mr. Schultz would fill in at other stores, those managers would often
0:1
               11   informally grant the accommodation.(4) Subsequently, Mr. Schultz submitted a formal request

               12   for an accommodation. It took more than six months to get approval. The approval lasted for a
ir! • •
               13   year but then expired and was voided because it only applied to Store #10189, which permanently
05
 —             14   closed.
bk.%                          14.   While still working at Store #10189, Mr. Schultz requested a transfer because store
               15
1.4
      00       16   manager Norman was drastically cutting his hours in an attempt to force him to quit. Norman
      ir)
1.4            17   viewed Mr. Schultz's accommodation as a burden and was frustrated that Mr. Schultz could not

               18   work at the register. Norman was significantly cutting Mr. Schultz's hours. Furthermore, Mr.

               19   Schultz's District Manager stated that he did not want to transfer him because he did not want

               20   other Store Managers to have to deal with his accommodation.

               21             15.   In March of 2020, when the statewide stay-at-home order was first put in place

               22   due to the COVID-19 pandemic, Mr. Schultz took a leave of absence. In May of 2020, the San

               23   Francisco CVS location where Mr. Schultz worked closed temporarily due to damage caused by

               24   looting. In July of 2020, the store closed permanently.

               25             16.   Mr. Schultz contacted CVS in September of 2020 and asked to return to work. He

               26   requested the same accommodation that was granted on two previous occasions: that he be

               27   allowed to "work the floor" rather than serve as a cashier. However, CVS claimed that it had

               28   difficulty finding a store that could accommodate Mr. Schultz, so his leave was extended.
                                                                   -5-
                                                      Schultz v. CVS Pharmacy-Inc. -
                                                                Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 25 of 64




 1   Ultimately, Mr. Schultz was informed he was being terminated because CVS could not

 2   accommodate his reasonable request(a request that they had granted on several prior occasions).

 3   CVS claimed that there was not one store anywhere in San Francisco that could accommodate his

4    request. He was officially terminated on January 8, 2021.

 5           17.    CVS cannot argue Mr. Schultz was unable to perform the essential functions of his

6    job for several reasons. First, the accommodation had been granted many times in the past without

 7   problem. Second, his job description lists cashier of one of many job duties. His job title was

 8 "Retail Store Associate." He was able to perform virtually all of his job duties with the
9    accommodation, with limits only on one position: cashier/self-checkout attendant.

10           18.    To date, Mr. Schultz has still not received his final paycheck. He was also never

11   paid for over 44.5 hours of sick leave he had accumulated and attempted to use but was not

12   permitted to use during his employment. Additionally, he previously received holiday pay that

13   was below the minimum wage. He did not receive his final paycheck which should have included

14   the sick play he requested plus any other accrued PTO. Finally, Mr. Schultz requested his payroll

15   records, which he also has not yet received.

16                               FIRST CAUSE OF ACTION
                FAILURE TO COMPENSATE FOR ALL HOURS WORKED
17
   (Lab. Code §§ 200-204, 218, 223, 225.5, 226, 500, 510, 558, 1194, 1194.2, 1197, 1197.1, 1198)
18                       (On behalfofPlaintiffagainst all Defendants)
19           19.    Plaintiff incorporates in this cause of action each and every allegation of the

20   preceding paragraphs, with the same force and effect as though fully set forth herein.

21          20.     Defendants were required to compensate Plaintiff for all hours worked pursuant

22   to the Industrial Welfare Commission Order 1-2001, California Code of Regulations, Title 8,

23   Chapter 5, Section 11070 and Labor Code sections 200-204, 225.5, 500, 510, 558 1197, 1198.

24          21.     Labor Code section 1194 invalidates any agreement between an employer and an

25   employee to work for less than the minimum wage required under the applicable Wage Orders.

26          22.     Labor Code section 1194.2 entitles non-exempt employees to recover liquidated

27   damages in amounts equal to the amounts of unpaid minimum wages and interest thereon in

28   addition to the underlying unpaid minimum wages and interest.
                                                   -6-
                                      Schultz-v. CVS Pharmacy-Inc.
                                                Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 26 of 64




 1              23.   Labor Code section 1197 makes it unlawful for an employer to pay an employee

2    less than the minimum wage required under the applicable Wage Orders for all hours worked.

3               24.   Labor Code section 1197.1 provides that it is unlawful for any employer or any

4    other person acting either individually or as an officer, agent, or employee of another person, to

 5   pay an employee, or cause an employee to be paid, less than the applicable minimum wage.

6               25.   Labor Code section 223 provides, "Where any statute or contract requires an

 7   employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage

 8   while purporting to pay the wage designated by statute or by contract.

9               26.   Plaintiff performed work "off-the-clock." Thus, Defendants are liable for an

10   additional violation to the extent Defendants are in fact secretly paying less than the designated

11   wage scale.

12              27.   As alleged throughout this Complaint, Defendants failed to track hours worked

13   and refused to compensate Plaintiff for some and/or all of the wages earned, in violation of the

14   applicable California Wage Order, Title 8 ofthe California Code ofRegulations and the California

15   Labor Code.

16              28.   At all relevant times, Defendants were aware of, and were under a duty to comply

17   with the wage provisions of the California Labor Code, including, but not limited to California

18   Labor Code sections 200-204, 216, 225.5, 500, 510,558 1197, 1198. Plaintiff is not exempt from

19   the requirements of the Employment Laws and Regulations. Plaintiff has been deprived of his

20   rightfully earned compensation as a direct and proximate result of Defendants' failure and refusal

21   to pay said compensation. Under California employment laws and regulations, Plaintiffis entitled

22   to recover compensation for all hours worked, in addition to reasonable attorney's fees and costs

23   of suit.

24              29.   Labor Code section 216 provides, "In addition to any other penalty imposed by

25   this article, any person, or an agent, manager, superintendent, or officer thereof is guilty of a

26   misdemeanor, who:(a) Having the ability to pay, willfully refuses to pay wages due and payable

27   after demand has been made.(b)Falsely denies the amount or validity thereof, or that the same is

28   due, with intent to secure for himself, his employer or other person, any discount upon such
                                                    -7-
                                       Schultz v. GVS Pharmacy Inc.
                                                 Complaint
 Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 27 of 64




indebtedness, or with intent to annoy, harass, oppress, hinder, delay, or defraud, the person to
whom such indebtedness is due."
        30.      As a direct and proximate result of Defendants' unlawful conduct, as set forth
herein, Plaintiff has sustained damages, including loss of earnings for hours worked, on behalf of
Defendants, in an amount to be established at trial, and are entitled to recover attorneys' fees and
costs of suit.
                               SECOND CAUSE OF ACTION
                           FAILURE TO PAY MINIMUM WAGE
                               (Lab. Code §§ 223, 1194 et seq.)
                          (On behalfofPlaintiffagainst all Defendants)
        31.      Plaintiff incorporates in this cause of action each and every allegation of the
preceding paragraphs, with the same force and effect as though fully set forth herein.
        32.      At all relevant times, Defendants were aware of and were under a duty to comply
with California Labor Code section 1194 et seq.

        33.      California Labor Code section 1194(a) in relevant part provides:

                 Notwithstanding any agreement to work for a lesser wage, any
                 employee receiving less than the legal minimum wage or the legal
                 overtime compensation applicable to the employee is entitled to
                 recover in a civil action the unpaid balance of the full amount of
                 this minimum wage or overtime compensation, including interest
                 thereon, reasonable attorney's fees, and costs of suit.

        34.      Moreover, California Labor Code section 1197 provides:

                 The minimum wage for employees fixed by the commission is the
                 minimum wage to be paid to employees, and the payment of a less
                 wage than the minimum so fixed is unlawful.

        35.      Finally, California Labor Code section 1194.2(a) provides:

                 In any action under Section 1193.6 or Section 1194 to recover
                 wages because of the payment of a wage less than the minimum
                 wage fixed by an order of the commission, an employee shall be
                 entitled to recover liquidated damages in an amount equal to the
                 wages unlawfully unpaid and interest thereon.
        36.      Labor Code section 223 provides, "Where any statute or contract requires an
employer to maintain the designated wage scale, it shall be unlawful to secretly pay a lower wage

                                               -8-
                                  Schultz v CVS_Phannacy_Inc
                                            Complaint
            Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 28 of 64




       1   while purporting to pay the wage designated by statute or by contract. Plaintiff routinely

       2   performed work "off-the-clock." Thus, Defendants are liable for an additional violation to the

       3   extent Defendants are in fact secretly paying less than the designated wage scale.

      4             37.     Plaintiff did not receive the applicable minimum wage for all hours worked on

       5   Defendants' behalf. Said non-payment was the direct and proximate result of a willful refusal to

      6    do so by Defendants.

       7            38.     As a direct and proximate result of Defendants' unlawful conduct, as set forth

       8   herein, Plaintiff has sustained damages, including loss of earnings for hours worked on behalf of

       9   Defendants, in an amount to be established at trial, and are entitled to recover attorneys' fees and

ci    10   costs of suit.
a.*   11                                   THIRD CAUSE OF ACTION
                                    FAILURE TO PROVIDE MEAL PERIODS
      12
                                    (Lab. Code §§ 226.7, 512; IWC Wage Orders)
      13                            (On behalfofPlaintiffagainst all Defendants)
      14            39.     Plaintiff incorporates in this cause of action each and every allegation of the

      15   preceding paragraphs, with the same force and effect as though fully set forth herein.

      16            40.     At all relevant times, Defendants were aware of and were under a duty to comply

      17   with California Labor Code sections 226.7 and 512 and applicable sections of the IWC Wage

      18   Order.

      19            41.     California Labor Code section 226.7 provides:

      20                    No employer shall require any employee to work during any meal
                            or rest period mandated by an applicable order of the Industrial
      21                    Welfare Commission.
      22                    If an employer fails to provide an employee a meal period or rest
                            period in accordance with an applicable order of the Industrial
      23                    Welfare Commission, the employer shall pay the employee one
      24                    additional hour of pay at the employee's regular rate of
                            compensation for each work day that the meal or rest period is not
      25                    provided.
                    42.     Moreover, California Labor Code section 512 provides:
      26
      27                    An employer may not employ an employee for a work period of
                            more than five hours per day without providing the employee with
      28                    a meal period of not less than 30 minutes, except that if the total
                                                           -9-
                                              Schultz v CVS Pharmacyinc.
                                                        Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 29 of 64




                   work period per day ofthe employee is no more than six hours, the
 1                 meal period may be waived by mutual consent ofboth the employer
                   and employee. An employer may not employ an employee for a
 2                 work period of more than 10 hours per day without providing the
                   employee with a second meal period of not less than 30 minutes,
 3                 except that if the total hours worked is no more than 12 hours, the
                   second meal period may be waived by mutual consent of the
 4                 employer and the employee only if the first meal period was not
 5                 waived.
            43.     Section 11 ofthe applicable Wage Order provides:
 6
 7                  a.     No employer shall employ any person for a work period of
                           more than five (5) hours without a meal period of not less
 8                         than 30 minutes....
                    b.     An employer may not employ an employee for a work
 9                         period of more than ten (10) hours per day without
                           providing the employee with a second meal period of not
10                         less than 30 minutes....
                   c.      If an employer fails to provide an employee a meal period
11                         in accordance with the applicable provisions of this order,
                           the employer shall pay the employee one (1) hour of pay at
12                         the employee's regular rate of compensation for each
                           workday that the meal period is not provided.
13          44.    Defendants routinely required Plaintiff to work more than five hours without a
14   meal period of at least 30 minutes and failed to compensate the Plaintiff for said missed meal
15   periods, as required by California Labor Code sections 226.7 and 512, and Industrial Welfare
16   Commission Wage Orders.
17          45.    Defendants routinely required Plaintiff to work more than ten hours without a
18   second meal period of at least 30 minutes and failed to compensate the Plaintiff for said missed
19   meal periods, as required by California Labor Code sections 226.7 and 512,and Industrial Welfare
20   Commission Wage Orders.
21          46.    By requiring Plaintiff to attend to business and failing to consistently (1) provide
22   meal breaks within the first five hours of a work shift and/or (2) provide uninterrupted thirty-
23   minute meal periods, Defendants violated the California Labor Code and sections 11 and 12 of
24   the applicable IWC Wage Order.
25          47.    Even where Defendants' records specifically evidence that no meal periods were
26   provided to Plaintiff, Defendants refused to provide him with one hour of compensation for these
27
28
                                                  -10-
                                  _   Schultz v CVS Pharmacy Inc.
                                                Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 30 of 64




 1   respective violations as mandated by California law. Plaintiff is informed and believes and, on

2    that basis, alleges that Defendants have never paid the one hour of compensation to any worker.

3           48.     Plaintiff is not exempt from the meal period requirements of the aforementioned

4    Employment Laws and Regulations.

 5          49.     Plaintiff did not willfully waive, through mutual consent with Defendants, any

6    such meal periods.

 7          50.      Defendants did not pay premium payments to Plaintiff for missed meal periods.

 8          51.     In fact, Plaintiffs manager told him that "if I give you a missed break premium,

9    I'll have to write you up." As a result, meal breaks were added to Plaintiff's timesheets even when

10   he was not allowed to take them.

11          52.     Plaintiff has been deprived of his rightfully earned compensation for meal periods

12   as a direct and proximate result of Defendants' failure and refusal to pay said compensation.

13   Plaintiff is entitled to recover such amounts pursuant to California Labor Code section 226.7(b),

14   plus interest thereon, attorney's fees, and costs of suit.

15          53.      As a direct and proximate result of Defendants' unlawful conduct, as set forth

16   herein, Plaintiff has sustained damages, including lost compensation resulting from missed meal

17   periods, in an amount to be established at trial. As a further direct and proximate result of

18   Defendants' unlawful conduct, as set forth herein, Plaintiff is entitled to recover "waiting time"

19   and other penalties, in an amount to be established at trial, as well as attorneys' fees and costs,

20   and restitution, pursuant to statute.

21
                                FOURTH CAUSE OF ACTION
22
                        FAILURE TO PERMIT INSPECTION OF RECORDS
23                               (Lab. Code §§ 226(f), 1198.5)
                           (On behalfofPlaintiffagainst all Defendants)
24
            54.     Plaintiff incorporates in this cause of action each and every allegation of the
25
     preceding paragraphs, with the same force and effect as though fully set forth herein.
26
            55.      California Labor Code section 1198.5 provides that every employer shall, upon the
27
     request of an employee, permit that employee to inspect such personnel file which are used or
28
                                                     -11-
                                        Schultz v. CVS_Pharmacy_Inc
                                                  Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 31 of 64




 1   have been used to determine that employee's qualifications for employment, promotion,

 2   additional compensation, termination or other disciplinary action. Employers are required to

 3   respond to this request within 30 days. Cal. Lab. Code § 1198.5(b)(1).

 4           56.     California Labor Code section 226 requires employers to permit inspection of

 5   wage statement records within twenty-one days of an oral or written request.

 6           57.     Defendants failed to permit Plaintiff to inspect personnel file and wage statement

 7   records.

 8           58.     Plaintiff was injured by Defendants' failure to provide personnel files and wage

 9   statements, because, as alleged above, Plaintiff did not receive pay for all hours worked, and thus

10   suffered monetary damages due to Defendants' policies described above.

11           59.     Plaintiff is not exempt from the requirements of the Employment Laws and

12   Regulations.

13           60.     Based on Defendants' conduct as alleged herein, Defendants are liable for damages

14   and statutory penalties pursuant to California Labor Code section 226 including but not limited to

15   a $750 penalty per employee (see Lab. Code § 226(f)), and pursuant to California Labor Code

16   section 1198.5 including but not limited to a $750 penalty per employee (see Lab. Code §

17   1 198.5(k)), and other applicable provisions of the Employment Laws and Regulations and other

18   applicable provisions of the Employment Laws and Regulations in amounts to be established at

19   trial, as well as attorneys' fees and costs, pursuant to statute.

20                              FIFTH CAUSE OF ACTION
                            VIOLATION OF SAN FRANCISCO'S
21                   FORMULA RETAIL EMPLOYEE RIGHTS ORDINANCES
                           (S.F. Cal., Police Code art. 33F and 33G)
22                        (On behalfofPlaintiffagainst all Defendants)
23          61.      Plaintiff incorporates in this cause of action each and every allegation of the

24   preceding paragraphs, with the same force and effect as though fully set forth herein.

25          62.      San Francisco's Formula Retail Employee Rights Ordinances("The SF Retail Bill

26   of Rights") section 3300G.4(c) provides,

27
28
                                                     -12-
                                        Schultz v. CVSPharmacy Inc.                     ^
                                                  Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 32 of 64




                   An employer shall provide an Employee with the following compensation per shift
 1          for each previously scheduled shift that the Employer moves to another date or time or
 2          cancels, or each previously unscheduled shift that the Employer requires the Employee to
            come into work:
 3                (A) With less than seven days' notice but 24 hours or more notice to the
                   Employee, one hour of pay at the Employee's regular hourly rate;
 4
                  (B) With less than 24 hours' notice to the Employee, two hours of pay at the
 5                 Employee's regular hourly rate for each shift offour hours or less; and
                   (C) With less than 24 hours' notice to the Employee, four hours of pay at the
 6                 Employee's regular hourly rate for each shift of more than four hours.
            Where the Employee is required to come into work, the compensation mandated by this
 7
            subsection (c)(2) shall be in addition to the Employee's regular pay for working that shift.
 8          This subsection (c)(2) shall apply to On-Call Shifts.

 9          63.     Plaintiff routinely had his schedule changed with less than seven days' notice and

10    less than 24 hours' notice and was not paid the premiums or wages owed pursuant to The SF

11   Retail Bill of Rights section 3300G.4(c).

12          64.     As a direct and proximate result of Defendants' conduct, Plaintiff sustained

13   damages, including but not limited to, monetary losses, in an amount to be established at trial.

14
                                    SIXTH CAUSE OF ACTION
15            UNLAWFUL RETALIATION IN VIOLATION OF PUBLIC POLICY
16        (Lab. Code §§ 98.6, 230, 232, 232.5, 1102.5; Tameny v. Atlantic Richfield Company)
                           (On behalfofPlaintiffagainst all Defendants)
17
            65.     Plaintiff incorporates in this cause of action each and every allegation of the
18
     preceding paragraphs, with the same force and effect as though fully set forth herein.
19
            66.     Jurisdiction is invoked in this court pursuant to the public policy and common law
20
     of the State of California, pursuant to Tameny v. Atlantic Richfield Company, 27 Cal. 3d 167
21
     (1980).
22
            67.     Under California law, there is a fundamental and well-established public policy
23
     against discrimination, harassment or retaliation based on the fact that the employee has a
24
     protected characteristic or engaged in a protected activity. Said public policy is embodied in the
25
     Constitution of the State of California and California Labor Code sections 98.6, 230 [due to
26
     service as a jury member, witness, or for relieffrom domestic violence], 232[due to disclosure of
27
     amount of wages],232.5 [due to disclosure of working conditions] and other sections ofthe Labor
28
                                                  -13-
                                      Sch.ultz_v.C.VS.Pharmacyinc.__—
                                               Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 33 of 64




 1   Code]. Adverse employment actions taken by an employer motivated by the fact that an employee

 2   has a protected characteristic are contrary to said public policy and are thus actionable under the

 3   common law of this state.

 4          68.      California Labor Code sections 98.6 provides,"(a) A person shall not discharge an

 5   employee or in any manner discriminate, retaliate, or take any adverse action against any

 6   employee or applicant for employment because the employee or applicant engaged in any conduct

 7   delineated in this chapter [i.e. Labor Code §§ 79-107], including the conduct described in

 8   subdivision (k) of section 96, and Chapter 5 [i.e. Labor Code §§ 1101-1106](commencing with

 9   section 1101) of Part 3 of Division 2, or because the employee or applicant for employment has

10   filed a bona fide complaint or claim or instituted or caused to be instituted any proceeding under

11   or relating to his or her rights that are under the jurisdiction of the Labor Commissioner, made a

12   written or oral complaint to Court, or because the employee has initiated any action, or has

13   testified or is about to testify in a proceeding pursuant to that section, or because of the exercise

14   by the employee or applicant for employment on behalf of himself, herself, or others of any rights

15   afforded him or her." Any person whose rights are violated according to Labor Code section

16   98.6(a) "shall be entitled to reinstatement and reimbursement for lost wages and work benefits

17   caused by those acts ofthe employer." Lab. Code § 98.6(b)(1).

18          69. ' "In addition to other remedies available, an employer who violates this section is

19   liable for a civil penalty not exceeding ten thousand dollars ($10,000) per employee for each

20   violation ofthis section, to be awarded to the employee or employees who suffered the violation."

21   Lab. Code § 98.6(b)(3).

22          70.      Government Code section 12940(m)(2)provides that it is an unlawful employment

23   practice "[for an employer or other entity covered by this part to, in addition to the employee

24   protections provided pursuant to subdivision (h), retaliate or otherwise discriminate against a

25   person for requesting accommodation under this subdivision, regardless of whether the request

26   was granted."

27
28
                                                   -14-
                                       Schultz v CVS_Pharmacy_Inc
                                                 Complaint
 Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 34 of 64




        71.     Defendants terminated Plaintiffs employment in violation of public policy.
Defendants retaliated against Plaintiff because Plaintiff has a protected characteristic and/or
engaged in protected activity.
        72.     Plaintiff is informed and believes and, based thereon, alleges that Defendants'
conduct, as described herein, was substantially motivated by Plaintiffs opposition to and/or
reporting of the actual and/or perceived violations described herein.
        73.     Plaintiff is informed and believes and, based thereon, alleges that all Defendants,
including the Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited,
compelled, coerced, or conspired to commit one or more of the acts alleged in this Cause of
Action.
        74.     The conduct of Defendants described herein above was outrageous and was
executed with malice, fraud and oppression, and with conscious disregard for Plaintiffs rights,
and further, with the intent, design and purpose of injuring Plaintiff.
        75.     As a proximate result of Defendants' wrongful acts, Plaintiff has suffered, and
continues to suffer, substantial losses incurred in seeking substitute employment and in earnings,
bonuses, deferred compensation, stock options, and other employment benefits; and has suffered,
and continues to suffer, emotional distress in an amount according to proof at the time of trial.
        76.     Defendants, through their officers, managing agents, and/or their supervisors,
authorized, condoned and/or ratified the unlawful conduct described herein above. By reason
thereof, Plaintiff is entitled to an award of punitive damages in an amount according to proof at
the time of trial, as well as attorneys' fees and costs, pursuant to statute.

                       SEVENTH CAUSE OF ACTION
          WRONGFUL TERMINATION IN VIOLATION OF PUBLIC POLICY
                    (Tameny v. Atlantic Richfield Company)
                  (On behalfofPlaintiffagainst all Defendants)
       77.      Plaintiff incorporates in this cause of action each and every allegation of the
preceding paragraphs, with the same force and effect as though fully set forth herein.




                                                -15-
                                   Schultz v. CVS Pharmacy Inc.
                                             Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 35 of 64




 1           78.     Jurisdiction is invoked in this court pursuant to the public policy and common law

 2   of the State of California, pursuant to Tameny v. Atlantic Richfield Company, 27 Cal. 3d 167

 3 (1980).
 4           79.     Defendants terminated Plaintiff's employment based upon Plaintiff having a

 5   protected characteristic and/or engaging in a protected activity, as alleged herein.

6            80.     Plaintiff is informed and believes and, based thereon, alleges that Defendants'

 7   conduct, as described herein, was substantially motivated by Plaintiff having a protected

 8   characteristic and/or engaging in a protected activity, as alleged herein.

 9           81.     Plaintiff is informed and believes and, based thereon, alleges that all Defendants,

10   including the Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited,

11   compelled, coerced, or conspired to commit one or more of the acts alleged in this Cause of

12   Action.

13           82.     The conduct of Defendants described herein above was outrageous and was

14   executed with malice, fraud and oppression, and with conscious disregard for Plaintiff's rights,

15   and further, with the intent, design and purpose of injuring Plaintiff.

16           83.     As a proximate result of Defendants' wrongful acts, Plaintiff has suffered, and

17   continues to suffer, substantial losses incurred in seeking substitute employment and in earnings,

18   bonuses, deferred compensation, and other employment benefits; and has suffered, and continues

19   to suffer, emotional distress in an amount according to proof at the time of trial.

20           84.     Defendants, through their officers, managing agents, and/or their supervisors,

21   authorized, condoned and/or ratified the unlawful conduct described herein above. By reason

22   thereof, Plaintiff is entitled to an award of punitive damages in an amount according to proof at

23   the time of trial, as well as attorneys' fees and costs, pursuant to statute.

24
                                  EIGHTH CAUSE OF ACTION
25                          DISCRIMINATION AND HARASSMENT
            (California Gov't Code §§12940 et seq.; Tameny v. Atlantic Richfield Company)
26
                            (On behalfofPlaintiffagainst all Defendants)
27
28
                                                    -16-
                                        Schultz v CVSPharmacy Inc.
                                                  Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 36 of 64




 1          85.     Plaintiff incorporates in this cause of action each and every allegation of the

 2   preceding paragraphs, with the same force and effect as though fully set forth herein.

 3          86.     At all times mentioned herein, Defendants were employers within the meaning of

4    the California Fair Employment and Housing Act (Cal. Govt. Code §§ 12940 et seq.)("FEHA")

 5   and Plaintiff was an employee within the meaning ofFEHA. Defendants regularly employed five

6    or more persons or, in the alternative, Defendants are direct or indirect agents of an employer. See

 7   Cal. Govt. Code §§ 12926(d)("Employer"includes any person regularly employing five or more

 8   persons, or any person acting as an agent of an employer, directly or indirectly, the state or any
     political or civil subdivision of the state, and cities, except as follows: "Employer" does not
     include a religious association or corporation not organized for private profit." Id. This cause of
     action is brought pursuant to FEHA, and the corresponding regulations promulgated by the
     California Department ofFair Employment and Housing. Defendants regularly and systematically
     do business in the State of California and is subject to suit under FEHA in that Defendants
     regularly employed five or more persons.
            87.     Under FEHA and the common law ofthe State ofCalifornia, there is a fundamental
     and well-established public policy against discrimination, harassment or retaliation based on the
     fact that the employee has a protected characteristic. It is an unlawful employment practice to take
     any adverse employment action motivated by the fact that an employee has a protected

19   characteristic. This public policy is embodied in the Constitution of the State of California and

20   California Statutory law, including but not limited to Government Code section 12940.

21   Jurisdiction is invoked in this court pursuant to FEHA and the public policy and common law of

22   the State of California, pursuant to Tameny v. Atlantic Richfield Company,27 Cal. 3d 167(1980)

23   and Rojo v. Kliger, 52 Cal. 3d 65(1990).

24          88.     With respect to harassment claims under subdivision (j) of Section 12940, the

25   definition of an "employer" includes "any person regularly employing one or more persons or

26   regularly receiving the services of one or more persons providing services pursuant to a contract,

27   or any person acting as an agent of an employer, directly or indirectly, the state, or any political

28   or civil subdivision ofthe state, and cities." Gov't Code § 12940(j)(4).
                                                    -17-
                                       Schultz-v. C-VS Pharmacy Inc.
                                                 Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 37 of 64




 1          89.      With respect to discrimination, California Government Code section 12940(a)

2    provides that it is an unlawful employment practice:
            For an employer, because of the race, religious creed, color, national origin, ancestry,
 3          physical disability, mental disability, medical condition, genetic information, marital
4           status, sex, gender, gender identity, gender expression, age, Sexual orientation, or military
            and veteran status of any person, to refuse to hire or employ the person or to refuse to
 5          select the person for a training program leading to employment, or to bar or to discharge
            the person from employment or from a training program leading to employment, or to
6
            discriminate against the person in compensation or in terms, conditions, or privileges of
 7          employment.

 8          90.      With respect to harassment, California Government Code section 12940(j)(1)

9    provides:
            For an employer, labor organization, employment agency, apprenticeship training
10          program or any training program leading to employment, or any other person, because of
            race, religious creed, color, national origin, ancestry, physical disability, mental disability,
11
            medical condition, genetic information, marital status, sex, gender, gender identity, gender
12          expression, age, sexual orientation, or military and veteran status, to harass an employee,
            an applicant, an unpaid intern or volunteer, or a person providing services pursuant to a
13          contract. Harassment of an employee, an applicant, an unpaid intern or volunteer, or a
            person providing services pursuant to a contract by an employee, other than an agent or
14
            supervisor, shall be unlawful if the entity, or its agents or supervisors, knows or should
15          have known of this conduct and fails to take immediate and appropriate corrective action.
            An employer may also be responsible for the acts of nonemployees, with respect to sexual
16          harassment of employees, applicants, unpaid interns or volunteers, or persons providing
17          services pursuant to a contract in the workplace, where the employer, or its agents or
            supervisors, knows or should have known of the conduct and fails to take immediate and
18          appropriate corrective action. In reviewing cases involving the acts of nonemployees, the
            extent of the employer's control and any other legal responsibility that the employer may
19          have with respect to the conduct of those nonemployees shall be considered. An entity
20          shall take all reasonable steps to prevent harassment from occurring. Loss of tangible job
            benefits shall not be necessary in order to establish harassment.
21
            This is a claim for relief arising from Defendants' causing, and its failure to prevent,
22
     disability discrimination and harassment against Plaintiff.
23
            91.     According to California Government Code section 12926(j),'Mental disability'
24
     includes, but is not limited to, all of the following: (1) Having any mental or psychological
25
     disorder or condition, such as intellectual disability, organic brain syndrome, emotional or mental
26
     illness, or specific learning disabilities, that limits a major life activity. For purposes of this
27
     section: (A) 'Limits' shall be determined without regard to mitigating measures, such as
28
                                                    -18-
                                        Schultz v CVS Pharmacy Inc
                                                  Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 38 of 64




 1   medications, assistive devices, or reasonable accommodations, unless the mitigating measure

 2   itself limits a major life activity. (B) A mental or psychological disorder or condition limits a

 3   major life activity if it makes the achievement of the major life activity difficult. (C)'Major life

 4   activities' shall be broadly construed and shall include physical, mental, and social activities and

 5   working."

 6          92.        As alleged above,Plaintiff was entitled to protection under FEHA because Plaintiff

 7   is an employee who has a protected characteristic.

 8          93.        As such, Plaintiff was entitled to FEHA's protection pursuant to California

 9   Government Code sections 12940 et seq.

10          94.        Defendants were aware that Plaintiff was an employee who has a protected

11   characteristic.

12          95.        Pursuant to California Government Code section 12940(a), Defendants were

13   prohibited from taking any adverse employment action motivated by the fact that an employee

14   has a protected characteristic.

15          96.        At all times mentioned herein, Plaintiff was qualified for the position he held and

16   was performing competently in the position. Furthermore, Plaintiff was willing and able to

17   perform the duties and essential functions of his position with or without a reasonable

18   accommodation.

19          97.        Defendants' discriminatory and harassing actions against Plaintiff, as alleged

20   above, including his termination, constituted unlawful discrimination in employment on account

21   of the fact that Plaintiff was an employee that has a protected characteristic, in violation of

22   California Government Code section 12940.

23          98.        Plaintiff is informed and believes and, based thereon, alleges that Defendants'

24   conduct, as described herein, was substantially motivated by the fact that Plaintiff has a protected

25   characteristic.

26          99.        Plaintiff is informed and believes and, based thereon, alleges that all Defendants,

27   including the Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited,

28
                                                      -19-
                                         Schultz-v. CVSPharmacy In
                                                   Complaint
          Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 39 of 64




    1    compelled, coerced, or conspired to commit one or more of the acts alleged in this Cause of

   2     Action.

   3              100.     As a direct and proximate result of the actions of Defendants, including the

   4     discrimination and harassment against Plaintiff as described herein, Plaintiff has suffered and will

   5     continue to suffer pain and extreme and severe mental anguish and emotional distress. Plaintiff

   6     has further suffered and will continue to suffer a loss of earnings and other employment benefits.

   7     Accordingly, Plaintiff is entitled to general compensatory damages in amounts to be proven at

   8     trial.

   9              101.     By discriminating against and harassing Plaintiff in violation ofGovernment Code

 10      section 12940,Defendants acted willfully, oppressively, maliciously and with conscious disregard

 11      for Plaintiff's rights, and with the intent to annoy, harass or injure Plaintiff, in violation of

 12      California Civil Code section 3294, such that Plaintiff is entitled to recovery of punitive damages

 13      in an amount according to proof at trial.

 14               102.     Upon information and belief, one or more of Defendants' managing agents

 15      committed, authorized, or ratified the wrongful conduct. As such, punitive damages are warranted

 16      against Defendants.

 17               103.      Plaintiff seeks his attorneys' fees and costs pursuant to California Government

 18      Code section 12965(b).

 19
                                          NINTH CAUSE OF ACTION
 20
                                  FAILURE TO PREVENT AND INVESTIGATE
 21                                 DISCRIMINATION AND HARASSMENT
                         (Gov't. Code § 12940 et seq.; Tameny v. Atlantic Richfield Company)
 22
                                   (On behalfofPlaintiffagainst all Defendants)
 23               104.     Plaintiff incorporates in this cause of action each and every allegation of the
24       preceding paragraphs, with the same force and effect as though fully set forth herein.
25                105.     Under California law, there is a fundamental and well-established public policy
26       against taking any adverse employment action motivated by the fact that an employee has a
27       protected characteristic.
28
                                                         -20-
......                                                                                      ----------
                                                      Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 40 of 64




 1           106.      Under the Fair Employment and Housing Act ("FEHA"), it is an unlawful

2    employment practice to take any adverse employment action motivated by the fact that an

 3   employee has a protected characteristic. Said public policy is embodied in the Constitution ofthe

4    State ofCalifornia and California Statutory law,including but not limited to Gov't. Code § 12940.

 5   Jurisdiction is invoked in this court pursuant to FEHA and the public policy and common law of

6    the State of California, pursuant to Tameny v. Atlantic Richfield Company,27 Cal. 3d 167(1980)

 7   and Rojo v. Kliger, 52 Cal. 3d 65 (1990).

 8           107.      As alleged above, Plaintiff was entitled to protection under FEHA based on the

9    fact that Plaintiff is an employee who has a protected characteristic.

10           108.      As such, Plaintiff was entitled to FEHA's protection pursuant to California

11   Government Code section 12940 et seq.

12           109.      Defendants were aware that Plaintiff was an employee who has a protected

13   characteristic.

14           1 10.     At all times mentioned herein, Defendants were employers within the meaning of

15   FEHA and Plaintiff was an employee within the meaning of FEHA. Defendants regularly

16   employed five or more persons or, in the alternative, Defendants are direct or indirect agents of

17   an employer. See Cal. Govt. Code §§ 12926(d)("Employer" includes any person regularly

18   employing five or more persons, or any person acting as an agent of an employer, directly or

19   indirectly, the state or any political or civil subdivision of the state, and cities, except as follows:

20 "Employer" does not include a religious association or corporation not organized for private
21   profit.'Id. This cause of action is brought pursuant to FEHA,and the corresponding regulations

22   promulgated by the California Department of Fair Employment and Housing. Defendants

23   regularly and systematically do business in the State of California and is subject to suit under

24   FEHA in that Defendants regularly employed five or more persons.

25           1 11.     Under FEHA, including California Government Code section 12940(k), and the

26   common law of the State of California, Defendants owe to Plaintiff a duty to take all reasonable

27   steps necessary to investigate or prevent harassment and discrimination.

28
                                                     -21-
                                        Schultz v. CVS PharrnacyJnc_.
                                                  Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 41 of 64




 1           112.    California Government Code section 12940(j)(1) provides that it is an unlawful

 2   employment practice:
           For an employer, ... or any other person, because of race, religious creed, color, national
 3         origin, ancestry, physical disability, mental disability, medical condition, genetic
 4         information, marital status, sex, gender, gender identity, gender expression, age, sexual
           orientation, or military and veteran status, to harass an employee, an applicant, an unpaid
 5         intern or volunteer, or a person providing services pursuant to a contract. Harassment of
           an employee, an applicant, an unpaid intern or volunteer, or a person providing services
 6
           pursuant to a contract by an employee, other than an agent or supervisor, shall be unlawful
 7         if the entity, or its agents or supervisors, knows or should have known ofthis conduct and
           fails to take immediate and appropriate corrective action. An employer may also be
 8         responsible for the acts of nonemployees, with respect to sexual harassment ofemployees,
           applicants, unpaid interns or volunteers, or persons providing services pursuant to a
 9
           contract in the workplace, where the employer, or its agents or supervisors, knows or
10         should have known of the conduct and fails to take immediate and appropriate corrective
           action. In reviewing cases involving the acts of nonemployees, the extent of the
11         employer's control and any other legal responsibility that the employer may have with
           respect to the conduct of those nonemployees shall be considered. An entity shall take all
12
           reasonable steps to prevent harassment from occurring. Loss oftangible job benefits shall
13         not be necessary in order to establish harassment.

14           1 13.   Plaintiff complained about the harassment and discrimination to one of Plaintiff's

15   managers/supervisors. Nonetheless, Defendants did not investigate Plaintiff's complaints or take

16   action to stop the harassment and discrimination.

17           1 14.   Despite Defendants' knowledge of Plaintiff's complaints, Defendants failed to

18   take immediate and appropriate corrective action to prevent discrimination, retaliation, and

19   harassment. Defendants similarly failed to take all reasonable steps to prevent discrimination from

20   occurring.

21           1 15.   Furthermore, Defendants should have known about the discrimination and

22   harassment against Plaintiff. Defendants failed to take immediate and appropriate corrective

23   action to prevent discrimination, retaliation, and harassment. Defendants similarly failed to take

24   all reasonable steps to prevent discrimination from occurring.

25           1 16.   On information and belief, Defendants do not provide adequate anti-discrimination

26   training to their workforce, which results in unlawful discrimination, unlawful harassment,

27   unlawful retaliation and related violations against Plaintiff

28
                                                    -22-
                                      _Schultz_v_..CVS Pharmacy,Incr
                                                 Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 42 of 64




 1            117.     Because of Defendants' failure to prevent and investigate harassment and

 2    discrimination, Plaintiff suffered adverse employment actions, including termination.

 3            1 18.    Plaintiff is informed and believes and thereon alleges that, as a direct and

 4    proximate result of Defendants' willful, knowing, and intentional wrongful conduct, Plaintiff has

 5    suffered and continues to suffer damages in an amount subject to proof, but which are in excess

 6    of the jurisdictional minimum of this Court, and which include, but are not limited to, mental

 7    distress, anguish,indignation, humiliation, depression, anxiety,fear, loss ofsleep, loss of appetite,

 8    and body-aches. Plaintiff has also suffered from a loss of earnings, other employment benefits

 9    and job opportunities, accrued but unpaid salary bonuses and benefits (including pre-judgment

10    interest thereon), front pay, back pay, severance pay, and other monetary damages. Plaintiff is

11    thereby entitled to general and compensatory damages in an amount to be proven at trial.

12            1 19.    Plaintiff seeks attorneys' fees and costs pursuant to California Government Code

13    section 12965(b).

14            120.     Defendants' acts alleged herein are malicious, oppressive, despicable, and in

15    conscious disregard ofPlaintiff's rights. Upon information and belief, one or more ofDefendants'

16    managing agents committed, authorized, or ratified the wrongful conduct. As such, punitive

17    damages are warranted against Defendants.

18
                                   TENTH CAUSE OF ACTION
19
                      FAILURE TO PROVIDE REASONABLE ACCOMMODATION
20                                 (Gov't. Code §§ 12940 et seq.)
                             (On behalfofPlaintiffagainst all Defendants)
21
              121.     Plaintiff incorporates in this cause of action each and every allegation of the
22
      preceding paragraphs, with the same force and effect as though fully set forth herein.
23
              122.     Defendants regularly employed five or more persons or, in the alternative,
24
     Defendants are direct or indirect agents of an employer. See Cal. Govt. Code §§ 12926(d)
25
     ("Employer"includes any person regularly employing five or more persons, or any person acting
26
      as an agent of an employer, directly or indirectly, the state or any political or civil subdivision of
27
28
                                                     -23-
                                        Schultz_v. CVSPharmacy Inc.
                                                  Complaint
  Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 43 of 64




the state, and cities, except as follows: "Employer" does not include a religious association or
corporation not organized for private profit:
                                           "  Id.
        123.   California Government Code section 12940(m)(1) provides that it shall be
unlawful "[for an employer or other entity covered by this part to fail to make reasonable
accommodation for the known physical or mental disability of an applicant or employee."
        124.   As alleged above, and at all relevant times hereto, Plaintiff has suffered from
recognized disabilities, pursuant to California Government Code sections 12940 et seq.
        125.   Defendants were aware of Plaintiff's disabilities.
        126.    Defendants failed to provide reasonable accommodations with respect to
Plaintiffs needs based on his disabilities.
        127.    At all times mentioned herein, Plaintiff was willing and able to perform the duties
and functions of his position if Defendant had provided reasonable accommodations. Defendants
could have provided reasonable accommodations for Plaintiffs disabilities without causing any
danger to Plaintiffs or any other person's health or safety, nor would it have created an undue
hardship to the operation of Defendants' business.
        128.    As a result of Defendants' acts and omissions alleged above, Plaintiff suffered
injuries and damages in an amount according to proof at trial.
        129.   As a proximate result of Defendants' wrongful conduct, Plaintiff was caused to
suffer, and continues to suffer, damages in an amount subject to proof, but which are in excess of
the jurisdictional minimum of this Court, and which include, but are not limited to, humiliation,
anxiety, severe emotional distress, worry, fear, front pay, back pay, severance pay, and the like.
        130.   By discriminating against Plaintiff and refusing to provide him reasonable
accommodations in violation of Government Code section 12940(m), Defendants acted willfully,
oppressively, maliciously and with conscious disregard for Plaintiffs rights, and with the intent
to annoy, harass or injure Plaintiff, in violation of California Civil Code section 3294, such that
Plaintiff is entitled to recovery of punitive damages in an amount according to proof at trial.




                                              -24-
                                  Schultz v CVS PharmacyInc.
                                            Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 44 of 64




 1           131.   Upon information and belief, one or more of Defendants' managing agents

 2   committed, authorized, or ratified the wrongful conduct. As such, punitive damages are warranted

 3    against Defendants.

 4           132.   Plaintiff seeks his attorneys' fees and costs pursuant to California Government

 5   Code section 12965(b).
                              ELEVENTH CAUSE OF ACTION
 6
                       FAILURE TO ENGAGE IN INTERACTIVE PROCESS
                                 (Gov't. Code §§ 12940 et seq.)
                           (On behalfofPlaintiffagainst all Defendants)
             133.    Plaintiff incorporates in this cause of action each and every allegation of the
     preceding paragraphs, with the same force and effect as though fully set forth herein.
             134.   Defendants regularly employed five or more persons or, in the alternative,
     Defendants are direct or indirect agents of an employer. See Cal. Govt. Code §§ 12926(d)
     ("Employer"includes any person regularly employing five or more persons, or any person acting
     as an agent of an employer, directly or indirectly, the state or any political or civil subdivision of
     the state, and cities, except as follows: "Employer" does not include a religious association or
     corporation not organized for private profit.'Id.
             135.   Government Code section 12940(n)provides that it is unlawful for an employer to
     fail to engage in a timely, good faith, interactive process with the employee to determine effective
     reasonable accommodations, if any.
19
             136.   Plaintiff was entitled to Fair Employment and Housing Act("FEHA")'s protection
20
     pursuant to California Government Code sections 12940 et seq. because Plaintiff has a disability.
21
             137.    Defendants were aware that Plaintiff had a disability.
22
             138.   Defendants failed to engage in a timely, good faith, interactive process with
23
     Plaintiff to determine effective reasonable accommodations for Plaintiff's disability, if any.
24
             139.   As a result of Defendants' acts and omissions alleged above, Plaintiff suffered
25
     injuries and damages in an amount according to proof at trial.
26
             140.   As a proximate result of Defendants' wrongful conduct, Plaintiff was caused to
27
     suffer, and continues to suffer, damages in an amount subject to proof, but which are in excess of
28
                                                   -25-
                                       Schultz v CVSPharmacy Inc.
                                                 Complaint
  Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 45 of 64




 the jurisdictional minimum of this Court, and which include, but are not limited to, humiliation,
 anxiety, severe emotional distress, worry, fear, accrued but unpaid salary bonuses and benefits
(including pre-judgment interest thereon), front pay, back pay, severance pay, and the like.
         141.    By failing to engage in the interactive process in violation of Government Code

 section 12940(n), Defendants acted willfully, oppressively, maliciously and with conscious
 disregard for Plaintiff's rights, and with the intent to annoy, harass or injure Plaintiff, in violation
 of California Civil Code section 3294, such that Plaintiff is entitled to recovery of punitive
 damages in an amount according to proof at trial.
         142.    Defendants' acts alleged herein are malicious, oppressive, despicable, and in
 conscious disregard ofPlaintiff's rights. Upon information and belief, one or more ofDefendants'
 managing agents committed, authorized, or ratified the wrongful conduct. As such, punitive
 damages are warranted against Defendants.
         143.    Plaintiff seeks his attorneys' fees and costs pursuant to California Government
 Code section 12965(b).
                             TWELFTH CAUSE OF ACTION
                                BREACH OF CONTRACT
                  (On behalfofPlaintiffas an individual against all Defendants)
         144.    Plaintiff incorporates in this cause of action each and every allegation of the
 preceding paragraphs, with the same force and effect as though fully set forth herein.
         145.    To recover damages from for breach of contract, a plaintiff must prove all of the
 following: 1. That the parties formed a contract; 2. That plaintiff did all, or substantially all, of
 the significant things that the contract required him to do or was otherwise excused; 3. That all
 conditions required by the contract for the defendant's performance occurred or were excused;
 and 4. That defendant did something or failed to do something that violates the contract. See CACI
 No. 303.
         146.    According to Labor Code § 2750, "the contract of employment is a contract by
 which one, who is called the employer, engages another, who is called the employee, to do
 something for the benefit ofthe employer or a third person." Plaintiff and Defendants entered into


                                                -26-
                                    Schultz_v CVS Pharmacy Inc.
                                              Complaint
 Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 46 of 64




a contract upon hire and throughout the term of Plaintiff's employment. The contract was in
writing and oral and implied-in-fact and provided that Plaintiffs employment would be secure
for as long as his respective performance was satisfactory, that Plaintiff would not be terminated
without good cause, and that Plaintiff would earn agreed-upon wages and fringe benefits. Plaintiff
undertook and continued employment and duly performed all ofthe conditions ofthe employment
agreement to be performed by him until prevented by Defendants from further performance.
Plaintiff had, at all times, been ready, willing and able to perform all of the conditions of the
agreement to be performed by him. Furthermore, ambiguous language in a contract shall be
construed against party who caused uncertainty to exist, if ambiguity is not eliminated by
interpreting ambiguous provisions in sense that promisor believed the promisee understood them
at time offormation. Civil Code §§ 1649, 1654.
        147.    On or about January 8, 2021, Defendants breached the employment agreement by
discharging Plaintiff without good cause and despite his continued satisfactory performance.
        148.    Plaintiff suffered damages legally caused by the breach of contract as described in
this Complaint, all paragraphs of which are incorporated here to the extent pertinent as ifset forth
here in full.
        149.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious
Defendants named as DOES 1 through 100,inclusive, aided, abetted, incited, compelled, coerced,
or conspired to commit one or more of the acts alleged in this Cause of Action.
        150.    As a direct and proximate result of Defendants' conduct, Plaintiff sustained
damages, including, but not limited to, monetary losses, missed opportunities, harm to his
reputation, mental anguish, embarrassment, humiliation, and other emotional distress and/or
medical and related expenses in an amount to be established at trial. As a result of this wrongful
conduct, Plaintiff is entitled to attorneys' fees, costs, and injunctive relief.


                     THIRTEENTH CAUSE OF ACTION
  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
           (On behalfofPlaintiffas an individual against all Defendants)


                                                 -27-
                                    Schultz v. CVS Pharmacy Inc.
                                              Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 47 of 64




             151.    Plaintiff incorporates in this cause of action each and every allegation of the
 1
     preceding paragraphs, with the same force and effect as though fully set forth herein.
 2
             152.    The agreement referred to above contained an implied covenant of good faith and
 3
 4   fair dealing, which obligated Defendants to perform the terms and conditions of the agreement

 5   fairly and in good faith and to refrain from doing any act that would prevent or impede Plaintiff

 6   from performing any or all ofthe conditions of the agreement that they agreed to perform, or any

 7   act that would deprive Plaintiff of the benefits of the agreement.

 8           153.    Plaintiff worked for Defendants for over five years and reasonably relied on the

9    provisions ofthe personnel manual regarding the causes for which employees could be written up

10   or discharged and the procedures set forth for such corrective action including terminations for

11   the expectation that Defendants would apply its policies even-handedly to afford Plaintiff the

12   protections of those procedures if Defendants believed there was cause to take corrective action

13   against Plaintiff, including termination. Nonetheless, Defendants failed to follow the agreed-upon

14   terms of the bargain and, instead, Defendants summarily terminated Plaintiffs employment.

15   Defendants breached the implied covenant of good faith and fair dealing under the contract by

16   discharging Plaintiff intentionally, without just or probable cause, in bad faith and for reasons

17   extraneous to the contract. Such motives were retaliatory in nature and extraneous to the

18   employment relationship and were intended to deprive Plaintiff of the benefits thereof.

19   Defendants further breached the implied covenant of good faith and fair dealing by violating and

20   failing to follow its own personnel policies and past practices before discharge.

21           154.    Plaintiff performed all the duties and conditions of the contract.

22           155.    Defendants knew that Plaintiff had fulfilled all of his duties and conditions under

23   the contract.

24           156.    Defendants further breached the implied covenant of good faith and fair dealing

25   by violating and failing to follow the terms of the contract.

26           157.    As a proximate result of Defendants' breach ofthe implied covenant of good faith

27   and fair dealing, Plaintiff has suffered, and continues to suffer, monetary losses and other damage

28   in an amount to be established at trial. As a further proximate result of Defendants' breach of the

                                                    -28-
                                       Schultz_v. C_VS Pharmacy Inc
                                                 Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 48 of 64




 1   implied covenant of good faith and fair dealing, Plaintiff has incurred reasonable attorney's fees

 2   in attempting to secure the benefits owed to them under the employment contract

 3           158.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious

 4   Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

 5   or conspired to commit one or more of the acts alleged in this Cause of Action. As a direct and

 6   proximate result of Defendants' conduct, Plaintiff sustained damages, including, but not limited

 7   to, loss of earnings and earning potential, opportunities and other benefits of employment and

 8   employment opportunities and harm to his reputation, mental anguish, embarrassment,

 9   humiliation, and other emotional distress and/or medical and related expenses in an amount to be

10   established at trial. As a result of this wrongful conduct, Plaintiff is entitled to attorneys' fees,

11   costs, and injunctive relief.

12                               FOURTEENTH CAUSE OF ACTION
13                  INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
                                               (Civ. Code)
14                            (On behalfofPlaintiffagainst all Defendants)
             159.   Plaintiff incorporates in this cause of action each and every allegation of the
15
     preceding paragraphs, with the same force and effect as though fully set forth herein.
16
17           160.   The conduct complained of hereinabove was outside the conduct expected to exist

18   in the workplace, was intentional and done for the purpose of causing Plaintiff to suffer

19   humiliation, mental anguish, and emotional and physical distress. Defendants' conduct was done

20   with the knowledge that Plaintiffs emotional and physical distress would thereby increase, and

21   was done with a wanton and reckless disregard of the consequences to Plaintiff.

22           161.    As a proximate result of Defendants' intentional infliction of emotional distress as

23   hereinabove alleged, Plaintiff has been harmed in that Plaintiff has suffered humiliation, mental

24   anguish, and emotional and physical distress, and has been injured in mind and health. As a result

25   of said distress and consequent harm, Plaintiff has suffered such damages in an amount in

26   accordance with proof at time of trial.

27
28
                                                     -29-
                                       Schultz v. C.-VS-Pharmacy-Inc
                                                 Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 49 of 64




 1           162.    Defendants, and each of them, engaging in the conduct as hereinabove alleged,

 2   acted oppressively and with reckless disregard of Plaintiff's rights and safety, and thereby

 3   entitling Plaintiff to an award of punitive damages.

 4           163.    Defendants, and each of them, authorized, ratified, knew of the wrongful conduct

 5   complained of herein, but failed to take immediate and appropriate corrective action to remedy

 6   the situation and thereby acted oppressively and with reckless disregard of Plaintiff's rights and

 7   safety, and thereby entitling Plaintiff to an award of punitive damages.

 8           164.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious

 9   Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

10   or conspired to commit one or more of the acts alleged in this Cause of Action.

11           165.    As a direct and proximate result of Defendants' conduct, Plaintiff sustained

12   damages, including but not limited to, loss of earnings and earning potential, opportunities and

13   other benefits of employment and employment opportunities and harm to his reputation, mental

14   anguish, embarrassment, humiliation, and other emotional distress and/or medical and related

15   expenses in an amount to be established at trial. As a result of this wrongful conduct, Plaintiff is

16   entitled to attorneys' fees, costs, and injunctive relief.

17           166.    Moreover, in that, at all times referenced herein, Defendants intended to cause or

18   acted with reckless disregard of the probability of causing injury to Plaintiff and, because said

19   Defendants were guilty of oppressive, fraudulent, and/or malicious conduct, Plaintiff is entitled

20   to an award ofexemplary or punitive damages in an amount adequate to deter such conduct in the

21   future, in addition to attorneys' fees and costs.

22           167.    Defendants' acts alleged herein are malicious, oppressive, despicable, and in

23   conscious disregard ofPlaintiff's rights. Upon information and belief, one or more ofDefendants'

24   managing agents committed, authorized, or ratified the wrongful conduct. As such, punitive

25   damages are warranted against Defendants.

26
                                  FIFTEENTH CAUSE OF ACTION
27                        NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
28                                      (Civ. Code § 1714)

                                                     -.30-
                                        Schultz_v. C-VS Pharmacy Inc.
                                                  Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 50 of 64




                          (On behalfofPlaintiffas an individual against all Defendants)
 1
             168.    Plaintiff incorporates in this cause of action each and every allegation of the
 2
     preceding paragraphs, with the same force and effect as though fully set forth herein.
 3
             169.    In the alternative, if said conduct of Defendants, and each of them, and of their
 4
     agents and employees was not intentional, it was negligent. Plaintiff is thereby entitled to general
 5
     damages for the negligent infliction of emotional distress
 6
             170.    Plaintiff is informed and believes and, based thereon, alleges that the fictitious
 7
     Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,
 8
     or conspired to commit one or more of the acts alleged in this Cause of Action.
 9
             171.    As a direct and proximate result of Defendants' conduct, Plaintiff sustained
10
     damages, including but not limited to, loss of earnings and earning potential, opportunities and
11
     other benefits of employment and employment opportunities and harm to his reputation, mental
12
     anguish, embarrassment, humiliation, and other emotional distress and/or medical and related
13
     expenses in an amount to be established at trial. As a result of this wrongful conduct, Plaintiff is
14
     entitled to attorneys' fees, costs, and injunctive relief.
15
             172.    Moreover, in that, at all times referenced herein, Defendants intended to cause or
16
     acted with reckless disregard of the probability of causing injury to Plaintiff and, because said
17
     Defendants were guilty of oppressive, fraudulent, and/or malicious conduct, Plaintiff is entitled
18
     to an award of exemplary or punitive damages in an amount adequate to deter such conduct in the
19
     future, in addition to attorneys' fees and costs.
20
             173.    Defendants' acts alleged herein are malicious, oppressive, despicable, and in
21
     conscious disregard ofPlaintiff's rights. Upon information and belief, one or more of Defendants'
22
     managing agents committed, authorized, or ratified the wrongful conduct. As such, punitive
23
     damages are warranted against Defendants.
24
25                               SIXTEENTH CAUSE OF ACTION
                                  UNFAIR BUSINESS PRACTICES
26                               (Bus. & Prof. Code §§ 17200 et seq.)
27                            (On behalfofPlaintiffagainst all Defendants)

28
                                                     -31-
                                        Schultz-v. C-VS Pharmacy Inc.
                                                  Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 51 of 64




 1           174.   Plaintiff incorporates in this cause of action each and every allegation of the

2    preceding paragraphs, with the same force and effect as though fully set forth herein.

3            175.   Plaintiff brings this cause of action individually.

4            176.   Defendants' violations of California law, including Defendants' violations of the

5    Employment Laws and Regulations as alleged herein constitutes an unfair business practice in

6    violation of California Business and Professions Code sections 17200 et seq because they were

7    done repeatedly, over a significant period of time, and in a systematic manner to the detriment of

8    Plaintiff

9            177.   In addition, Plaintiff brings this cause of action seeking equitable and statutory

10   relief to stop Defendants' misconduct, as complained of herein, and to seek restitution of the

11   amounts Defendants acquired through the unfair, unlawful, and fraudulent business practices

12   described herein.

13           178.   Defendants' knowing conduct, as alleged herein, constitutes an unlawful and/or

14   fraudulent business practice, as set forth in California Business and Professions Code sections

15   17200-17208. Specifically, Defendants conducted business activities while failing to comply with

16   the legal mandates cited herein.

17           179.   As a result ofDefendants' unfair business practices, Defendants have reaped unfair

18   benefits at Plaintiff's' expense.

19           180.   Defendants' business practices were unfair as set forth herein, providing an

20   independent basis to support this claim.

21           181.   Defendants' business practices were also fraudulent, as set forth herein, providing

22   yet another independent basis to support the claim.

23           182.   Plaintiff is informed and believes and, based thereon, alleges that the fictitious

24   Defendants named as DOES 1 through 100, inclusive, aided, abetted, incited, compelled, coerced,

25   or conspired to commit one or more of the acts alleged in this Cause of Action.

26           183.   Defendants have clearly established a policy of accepting a certain amount of

27   collateral damage as incidental to its business operations, rather than accepting the alternative

28   costs of full compliance with fair, lawful, and honest business practices, ordinarily borne by its
                                                      -32-
                                         Schultz v. CES2karmacy Inc
                                                   Complaint
      Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 52 of 64




 1   responsible competitors and as set forth in legislation and the judicial record. Defendants' policy

2    is confirmed by Plaintiff's damages as herein alleged.

3              184.    Defendants' unfair business practices entitle Plaintiff to seek preliminary and

4    permanent injunctive relief and other restitutionary relief, including but not limited to orders that

5    Defendants account for and restore unlawfully withheld compensation to the Plaintiff and

6    discontinue certain unlawful employment practices, conduct and implement adequate training,

7    including the implementation of policies and procedures designed to prevent the legal violations

8    at issue in this lawsuit. Defendants' unfair business practices also entitle Plaintiff to attorneys'

9    fees and costs.

10             185.    Plaintiffs seek restitution, declaratory and injunctive relief, and other relief

11   allowable under Section 17200, et seq.

12
13                                             JURY DEMAND

14             Plaintiff hereby demands a jury trial on all issues and causes of action.

15
16                                         PRAYER FOR RELIEF

17             Wherefore, Plaintiff prays for the following forms of relief:

18             1.      For penalties, including civil penalties, pursuant to all provisions of the Labor

19   Code referenced herein which provide for penalties as a result of the conduct alleged herein;

20             2.      For costs of suit incurred herein and attorneys' fees pursuant to the statutes cited

21   herein;

22             3.      For compensatory damages;

23             4.      Compensation for all hours worked but not paid;

24             5.      For general damages in amounts according to proof and in no event in an amount

25   less than the jurisdictional limit of this court;

26             6.      For special damages according to proof;

27             7.      For punitive damages where allowed by law;

28
                                                        -33-
                                   __    _,Scbultz v. CVS Phartn_q_cy Inc.
                                                     Complaint
       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 53 of 64




1          8.      For restitution of all monies due to Plaintiff from the unlawful business practices

2    of Defendants;

3          9.      For injunctive relief;

4           10.    For pre-judgment and post-judgment interest as provided by law; and

5           1 1.      For such other and further relief as this Court deems just and proper.

6
                                                    Respectfully submitted,
7
     DATED: May 21, 2021                            ILG Legal fffffffff
8
9
                                                    Stephen Noel Ilg
10
                                                    Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -34-
                                         Schultz v. CVS Pharmacy Inc.
                                                   Complaint
Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 54 of 64




                  Exhibit B
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 55 of 64




                                                                 1 Daniel F. Fears, Bar No. 110573
                                                                   dff@paynefears.com
                                                                 2 Andrew K. Haeffele, Bar No. 258992
                                                                   akh@paynefears.com
                                                                 3 Leilani E. Jones, Bar No. 298896
                                                                   llj@paynefears.com
                                                                 4 PAYNE & FEARS LLP
                                                                   Attorneys at Law
                                                                 5 4 Park Plaza, Suite 1100
                                                                   Irvine, California 92614
                                                                 6 Telephone: (949) 851-1100
                                                                   Facsimile: (949) 851-1212
                                                                 7
                                                                   Attorneys for Defendant CVS PHARMACY,
                                                                 8 INC.

                                                                 9
                                                                                       SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                                                10
                                                                                                    COUNTY OF SAN FRANCISCO
                                                                11
PAYNE & FEARS LLP




                                                                     BEN SCHULTZ, an individual,                        Case No. CGC-21-592134
                                                                12
                                                                                    Plaintiff,                          The Hon. Samuel K. Feng
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13                                                      Dept. 206
                       ATTORNEYS AT LAW




                                                                            v.
                                               (949) 851-1100




                                                                14                                                      DEFENDANT'S ANSWER TO
                                                                   CVS PHARMACY, INC., a Rhode Island                   COMPLAINT
                                                                15 corporation, and DOES 1 through 100,
                                                                   inclusive,
                                                                16                                                      Action Filed:          May 24, 2021
                                                                                  Defendants.                           Trial Date:            None Set
                                                                17

                                                                18          Defendant CVS Pharmacy, Inc. (“Defendant” or “CVS”) hereby answers the unverified

                                                                19 Complaint filed by Plaintiff Ben Schultz (“Plaintiff”), as follows:

                                                                20

                                                                21                                         GENERAL DENIAL

                                                                22          Pursuant to the provisions of California Code of Civil Procedure section 431.30,

                                                                23 subdivision (d), Defendant denies, generally and specifically, each and every allegation contained

                                                                24 in the Complaint filed by Plaintiff. Defendant further denies, generally and specifically, that

                                                                25 Plaintiff has been damaged in any sum, or at all, by reason of any act or omission on the part of

                                                                26 Defendant or on the part of any agent or employee of Defendant, or any of them.

                                                                27

                                                                28


                                                                                                   DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 56 of 64




                                                                 1                                      AFFIRMATIVE DEFENSES

                                                                 2          Defendant pleads the following separate defenses. Defendant reserves the right to assert

                                                                 3 additional defenses that discovery indicates are proper.

                                                                 4

                                                                 5                                      AFFIRMATIVE DEFENSE

                                                                 6                                        (Failure to State a Claim)

                                                                 7          1.      The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                 8 because the Complaint fails to state facts sufficient to constitute a cause of action or for which

                                                                 9 relief may be granted.

                                                                10

                                                                11                                      AFFIRMATIVE DEFENSE
PAYNE & FEARS LLP




                                                                12                                         (Statutes of Limitations)
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13          2.      The Complaint and causes of action alleged therein are barred, in whole or in part,
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 by the applicable statutes of limitation, including but not limited to California Government Code

                                                                15 sections 12960(d) and 12965(b); Code of Civil Procedure sections 335.1, 338(a), 338(c), 338(d),

                                                                16 340(a), and 343; California Labor Code section 203; Business and Professions Code section

                                                                17 17208; and any other applicable statute of limitations.

                                                                18

                                                                19                                      AFFIRMATIVE DEFENSE

                                                                20                 (Failure to Exhaust Administrative Remedies/Lack of Jurisdiction)

                                                                21          3.      The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                22 and the Court lacks jurisdiction, as a result of Plaintiff’s failure to timely exhaust his

                                                                23 administrative remedies before the Unites States Equal Employment Opportunity Commission

                                                                24 and/or the California Department of Fair Employment and Housing.

                                                                25

                                                                26                                      AFFIRMATIVE DEFENSE

                                                                27                                       (Lack of Proximate Cause)

                                                                28          4.      The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                                                                       -2-
                                                                                                    DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 57 of 64




                                                                 1 because Plaintiff engaged in conduct that proximately caused or contributed to any and all injuries

                                                                 2 Plaintiff allegedly suffered.

                                                                 3

                                                                 4                                    AFFIRMATIVE DEFENSE

                                                                 5                    (Damages Not Result of Actions or Omissions of Defendant)

                                                                 6          5.     Plaintiff’s prayers for compensatory damages, emotional distress damages, and

                                                                 7 punitive damages are barred because such damages, if any, were not the result of acts,

                                                                 8 representations, or omissions of Defendant.

                                                                 9

                                                                10                                    AFFIRMATIVE DEFENSE

                                                                11                                     (Avoidable Consequences)
PAYNE & FEARS LLP




                                                                12          6.     Plaintiff’s prayers for compensatory damages, emotional distress damages, and
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 punitive damages are barred by the doctrine of avoidable consequences, as set forth in State
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 Department of Health Services v. Superior Court (McGinnis), 31 Cal. 4th 1026 (2003).

                                                                15

                                                                16                                    AFFIRMATIVE DEFENSE

                                                                17                                 (After-Acquired Evidence Doctrine)

                                                                18          7.     Plaintiff’s purported damages are barred, in whole or in part, by the after-acquired

                                                                19 evidence doctrine

                                                                20

                                                                21                                    AFFIRMATIVE DEFENSE

                                                                22                                       (Causation by Plaintiff)

                                                                23          8.     The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                24 because any damages or injuries that Plaintiff allegedly suffered were caused by Plaintiff’s own

                                                                25 conduct and actions, and not because of any unlawful conduct or actions by Defendant.

                                                                26

                                                                27

                                                                28

                                                                                                                    -3-
                                                                                                   DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 58 of 64




                                                                 1                                      AFFIRMATIVE DEFENSE

                                                                 2                           (Exclusive Remedy of Workers’ Compensation)

                                                                 3          9.      To the extent that Plaintiff seeks to recover damages based upon alleged injuries

                                                                 4 that were purportedly sustained at work, such claims are preempted and/or barred, in whole or in

                                                                 5 part, by the exclusive remedies provided in the California Workers’ Compensation Act, Labor

                                                                 6 Code section 3600, et seq.

                                                                 7

                                                                 8                                      AFFIRMATIVE DEFENSE

                                                                 9                                    (Punitive Damages Unavailable)

                                                                10          10.     Plaintiff is not entitled to recover punitive or exemplary damages because Plaintiff

                                                                11 has failed to allege legal claims or facts sufficient to state a claim for punitive or exemplary
PAYNE & FEARS LLP




                                                                12 damages, or to show that Defendant engaged in oppressive, fraudulent, or malicious conduct.
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14                                      AFFIRMATIVE DEFENSE

                                                                15                                 (Punitive Damages Unconstitutional)

                                                                16          11.     Plaintiff is not entitled to recover punitive or exemplary damages from Defendant

                                                                17 for the alleged acts referred to in the Complaint on the grounds the alleged acts were not

                                                                18 committed by an officer, director, or managing agent, nor were they authorized or ratified by an

                                                                19 officer, director or, managing agent, nor did Defendant, its officers, directors or managing agents

                                                                20 have advance knowledge of the unfitness, if any, of the employees who allegedly committed the

                                                                21 acts, nor did Defendant employ the employees with a conscious disregard of the rights and safety

                                                                22 of others.

                                                                23

                                                                24                                      AFFIRMATIVE DEFENSE

                                                                25                                          (Failure to Mitigate)

                                                                26          12.     The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                27 by Plaintiff’s failure to mitigate his damages as required by law.

                                                                28

                                                                                                                      -4-
                                                                                                   DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 59 of 64




                                                                 1                                     AFFIRMATIVE DEFENSE

                                                                 2                                           (Unclean Hands)

                                                                 3          13.    The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                 4 by the doctrine of unclean hands because of Plaintiff’s own conduct and actions.

                                                                 5

                                                                 6                                     AFFIRMATIVE DEFENSE

                                                                 7                                               (Estoppel)

                                                                 8          14.    The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                 9 because Plaintiff is estopped from asserting each of the claims alleged therein.

                                                                10

                                                                11                                     AFFIRMATIVE DEFENSE
PAYNE & FEARS LLP




                                                                12                                           (Waiver/Laches)
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13          15.    The Complaint and causes of action alleged therein are barred, in whole or in part,
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14 because Plaintiff has waived his right, by reason of his conduct and actions, to assert each of the

                                                                15 claims alleged herein and/or by the doctrine of Laches.

                                                                16

                                                                17                                     AFFIRMATIVE DEFENSE

                                                                18                                    (Legitimate Business Reasons)

                                                                19          16.    The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                20 on the grounds that Defendant’s actions were made for legitimate, non-discriminatory and non-

                                                                21 retaliatory business-related reasons.

                                                                22

                                                                23                                     AFFIRMATIVE DEFENSE

                                                                24         (Treatment No Different in the Absence of Discriminatory or Retaliatory Motive)

                                                                25          17.    The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                26 on the grounds that even assuming, arguendo, that any discriminatory or retaliatory motive

                                                                27 existed, which it did not, Plaintiff would have been treated no differently in the absence of such

                                                                28 discriminatory or retaliatory motive.

                                                                                                                     -5-
                                                                                                   DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 60 of 64




                                                                 1                                      AFFIRMATIVE DEFENSE

                                                                 2                          (Failure/Refusal to Engage in Interactive Process)

                                                                 3          18.     The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                 4 because Plaintiff failed and/or refused to engage in meaningful discussions or participate in the

                                                                 5 interactive process with Defendant.

                                                                 6

                                                                 7                                      AFFIRMATIVE DEFENSE

                                                                 8                         (Failure to Request a Reasonable Accommodation)

                                                                 9          19.     The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                10 to the extent Plaintiff failed to request a reasonable accommodation for his purported disability.

                                                                11
PAYNE & FEARS LLP




                                                                12                                      AFFIRMATIVE DEFENSE
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13                                (Bona Fide Occupational Requirement)
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14          20.     The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                15 because Defendant was entitled to consider whether Plaintiff was able to safely carry out certain

                                                                16 essential job duties.

                                                                17

                                                                18                                      AFFIRMATIVE DEFENSE

                                                                19                                     (No Contractual Relationship)

                                                                20          21.     The Complaint and causes of action alleged therein are barred, in whole or in part,

                                                                21 because Plaintiff’s claim for breach of an oral/implied contract is barred because no contractual

                                                                22 relationship existed or exists between Plaintiff and Defendant.

                                                                23

                                                                24                                      AFFIRMATIVE DEFENSE

                                                                25            (No Private Right of Action Under S.F. Cal. Police Code art. 33F and 33G)

                                                                26          22.     Plaintiff’s fifth cause of action is barred in whole or in part on the ground that there

                                                                27 is no private right of action for alleged violations of S.F. Cal. Police Code pursuant to Article 33F,

                                                                28 Sections 3300F.10 and 3300F.12; and Article 33G, Sections 3300G.10 and 3300G.11.

                                                                                                                      -6-
                                                                                                   DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 61 of 64




                                                                 1                                      AFFIRMATIVE DEFENSE

                                                                 2                     (No Standing Under Business & Professions Code § 17200)

                                                                 3          23.     Plaintiff’s sixteenth cause of action is barred in whole or in part on the ground that

                                                                 4 his claim under Business and Professions Code section 17200 fails because he was not subject to

                                                                 5 any unlawful or unfair business practices and has no standing to bring this claim.

                                                                 6

                                                                 7                                      AFFIRMATIVE DEFENSE

                                                                 8                                        (Proper Compensation)

                                                                 9          24.     Plaintiff’s wage causes of action are barred because Plaintiff, at all relevant times,

                                                                10 was compensated properly pursuant to the requirements contained in the California Labor Code

                                                                11 and Industrial Welfare Commission (IWC) Wage Orders.
PAYNE & FEARS LLP




                                                                12
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13                                      AFFIRMATIVE DEFENSE
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                14                                   (Defendant Did Not Act Willfully)

                                                                15          25.     Plaintiff’s wage causes of action are barred because Defendant did not willfully,

                                                                16 intentionally, arbitrarily, or without just cause deprive Plaintiff of any wages to which he was

                                                                17 entitled under California wage and hour laws

                                                                18

                                                                19                            ADDITIONAL AFFIRMATIVE DEFENSES

                                                                20          26.     Because Plaintiff’s allegations and causes of action are stated in vague and

                                                                21 conclusory terms, Defendant cannot fully anticipate each affirmative defense that may be

                                                                22 applicable to this action. Accordingly, Defendant reserves the right to plead additional affirmative

                                                                23 defenses, if and to the extent that such affirmative defenses are available.

                                                                24

                                                                25 / / /

                                                                26

                                                                27 / / /

                                                                28

                                                                                                                      -7-
                                                                                                   DEFENDANT'S ANSWER TO COMPLAINT
                                                                     Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 62 of 64




                                                                 1                                  PRAYER FOR RELIEF

                                                                 2       WHEREFORE, CVS prays for judgment as follows:

                                                                 3       1.    That judgment be entered in favor of CVS and against Plaintiff;

                                                                 4       2.    That the Complaint herein be dismissed in its entirety with prejudice;

                                                                 5       3.    That CVS be awarded its cost of suit herein;

                                                                 6       4.    That CVS be awarded reasonable attorneys’ fees as determined by the Court; and

                                                                 7       5.    For such other and further relief as the Court may deem just and proper.

                                                                 8

                                                                 9 DATED: August 2, 2021                  PAYNE & FEARS LLP

                                                                10

                                                                11
                                                                                                          By:          /s/ Leilani E. Jones
PAYNE & FEARS LLP




                                                                12                                                              DANIEL F. FEARS
                                                                                                                            ANDREW K. HAEFFELE
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13
                       ATTORNEYS AT LAW




                                                                                                                                LEILANI E. JONES
                                               (949) 851-1100




                                                                14
                                                                                                                Attorneys for Defendant CVS PHARMACY, INC.
                                                                15

                                                                16

                                                                17

                                                                18

                                                                19

                                                                20

                                                                21

                                                                22

                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28

                                                                                                                -8-
                                                                                              DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 63 of 64




                                                                 1                                       PROOF OF SERVICE

                                                                 2                                Ben Schultz vs. CVS Pharmacy, Inc.
                                                                                                           CGC-21-592134
                                                                 3                                  San Francisco Superior Court

                                                                 4 STATE OF CALIFORNIA, COUNTY OF ORANGE

                                                                 5

                                                                 6         At the time of service, I was over 18 years of age and not a party to this action. I am
                                                                   employed in the County of Orange, State of California. My business address is 4 Park Plaza, Suite
                                                                 7 1100, Irvine, CA 92614.

                                                                 8        On August 2, 2021, I served true copies of the following document(s) described as
                                                                   DEFENDANT'S ANSWER TO COMPLAINT on the interested parties in this action as
                                                                 9 follows:

                                                                10

                                                                11 Stephen Noel hg, Esq. (SB 275599)                  Attorney for Plaintiff BEN SCHULTZ
PAYNE & FEARS LLP




                                                                   George L. Lin (SBN 287873)
                                                                12 ILG Legal Office, PC
                                                                   156 South Spruce Ave, Ste 206A,
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 South San Francisco, CA 94080
                       ATTORNEYS AT LAW


                                               (949) 851-1100




                                                                   TELEPHONE. NO.: (415) 580-2574
                                                                14 FAX NO.:( 415)7 35-3454

                                                                15

                                                                16        BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
                                                                   document(s) to be sent from e-mail address fshamshad@paynefears.com to the persons at the e-
                                                                17 mail addresses listed in the Service List. I did not receive, within a reasonable time after the
                                                                   transmission, any electronic message or other indication that the transmission was unsuccessful.
                                                                18
                                                                          I declare under penalty of perjury under the laws of the State of California that the
                                                                19 foregoing is true and correct.

                                                                20          Executed on August 2, 2021, at Irvine, California.

                                                                21

                                                                22                                                           /s/ Farah Shamshad
                                                                                                                      Farah Shamshad
                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                                                  DEFENDANT'S ANSWER TO COMPLAINT
                                                                       Case 4:21-cv-05969-HSG Document 1 Filed 08/02/21 Page 64 of 64




                                                                 1                                       PROOF OF SERVICE

                                                                 2                               Ben Schultz vs. CVS Pharmacy, Inc.
                                                                                          U.S. District Court, Northern District of California
                                                                 3                                     Case Number 3:21-cv-5969

                                                                 4 STATE OF CALIFORNIA, COUNTY OF ORANGE

                                                                 5

                                                                 6         At the time of service, I was over 18 years of age and not a party to this action. I am
                                                                   employed in the County of Orange, State of California. My business address is 4 Park Plaza, Suite
                                                                 7 1100, Irvine, CA 92614.

                                                                 8      On August 2, 2021, I served true copies of the following document(s) described as
                                                                   PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332
                                                                 9 AND 1441 on the interested parties in this action as follows:

                                                                10

                                                                11 Stephen Noel hg, Esq. (SB 275599)                  Attorney for Plaintiff BEN SCHULTZ
PAYNE & FEARS LLP




                                                                   George L. Lin (SBN 287873)
                                                                12 ILG Legal Office, PC
                                                                   156 South Spruce Ave, Ste 206A,
                    4 PARK PLAZA, SUITE 1100
                    IRVINE, CALIFORNIA 92614




                                                                13 South San Francisco, CA 94080
                       ATTORNEYS AT LAW




                                                                   TELEPHONE. NO.: (415) 580-2574
                                               (949) 851-1100




                                                                14 FAX NO.:( 415)7 35-3454

                                                                15
                                                                          BY E-MAIL OR ELECTRONIC TRANSMISSION: I caused a copy of the
                                                                16 document(s) to be sent from e-mail address fshamshad@paynefears.com to the persons at the e-
                                                                   mail addresses listed in the Service List. I did not receive, within a reasonable time after the
                                                                17 transmission, any electronic message or other indication that the transmission was unsuccessful.

                                                                18        I declare under penalty of perjury under the laws of the United States of America that the
                                                                   foregoing is true and correct and that I am employed in the office of a member of the bar of this
                                                                19 Court at whose direction the service was made.

                                                                20          Executed on August 2, 2021, at Irvine, California.
                                                                21

                                                                22
                                                                                                                      Farah Shamshad
                                                                23

                                                                24

                                                                25

                                                                26

                                                                27

                                                                28


                                                                          PETITION AND NOTICE OF REMOVAL OF CIVIL ACTION UNDER 28 U.S.C. §§ 1332 AND 1441
